


Exhibit 10.28


EXECUTION VERSION


CREDIT AGREEMENT


among


RIVERBED TECHNOLOGY, INC.,


as Borrower,


The Several Lenders
from Time to Time Parties Hereto,


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,


GOLDMAN SACHS BANK USA,
as Syndication Agent,


MORGAN STANLEY & CO. LLC.,
as Collateral Agent,


and


BANK OF AMERICA, N.A.,
as Documentation Agent


Dated as of December 18, 2012
MORGAN STANLEY SENIOR FUNDING, INC.,


and


GOLDMAN SACHS BANK USA
as Joint Lead Arrangers and Joint Bookrunners


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Arranger










--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
SECTION 1. DEFINITIONS
1
1.1


Defined Terms
1
1.2


Other Definitional Provisions
36
1.3


Pro Forma Adjustments
37
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
38
2.1
Pro Forma Adjustments
38
2.2
Procedure for Borrowing
38
2.3
Repayment of Loans
38
2.4
Incremental Loans
38
2.5
Fees
40
2.6
Extension of Maturity Date in Respect of Facility.
40
SECTION 3. [RESERVED]
42
SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS
42
4.1
Optional Prepayments
42
4.2
Mandatory Prepayments
48
4.3
Conversion and Continuation Options
49
4.4
Limitations on Eurodollar Tranches
50
4.5
Interest Rates and Payment Dates
50
4.6
Computation of Interest and Fees
51
4.7
Inability to Determine Interest Rate
51
4.8
Pro Rata Treatment; Application of Payments; Payments
51
4.9
Requirements of Law
53
4.10
Taxes
54
4.11
Indemnity
57
4.12
Change of Lending Office
57
4.13
Replacement of Lenders
57
4.14
Evidence of Debt
58
4.15
Illegality
58
SECTION 5. REPRESENTATIONS AND WARRANTIES
59
5.1


Financial Condition
59
5.2
No Change
59
5.3
Corporate Existence; Compliance with Law
59
5.4
Power; Authorization; Enforceable Obligations
60
5.5
No Legal Bar
60
5.6
Litigation and Adverse Proceedings
60
5.7
No Default
60
5.8
Ownership of Property; Liens
60
5.9
Intellectual Property
61
5.10
Taxes
61
5.11
Federal Reserve Regulations
61
5.12
Labor Matters
61
5.13
ERISA
61
5.14
Investment Company Act; Other Regulations
62





--------------------------------------------------------------------------------




5.15
Capital Stock and Ownership Interests of Subsidiaries
62
5.16
Use of Proceeds
62
5.17
Environmental Matters
62
5.18
Accuracy of Information, etc.
63
5.19
Security Documents
63
5.20
Solvency
64
5.21
Senior Indebtedness
64
5.22
Regulatory Compliance
64
5.23
Anti-Terrorism Laws
65
5.24
Patriot Act
65
SECTION 6. CONDITIONS PRECEDENT
65
6.1
Conditions to Initial Extension of Credit
65
SECTION 7. AFFIRMATIVE COVENANTS
68
7.1
Financial Statements
68
7.2
Certificates; Other Information
69
7.3
Payment of Taxes
70
7.4
Maintenance of Existence; Compliance
70
7.5
Maintenance of Property; Insurance
70
7.6
Inspection of Property; Books and Records; Discussions
71
7.7
Notices
71
7.8
Environmental Laws
72
7.9
[Reserved.]
72
7.10


Post-Closing; Additional Collateral, etc.
72
7.11
Further Assurances
74
7.12
Rated Credit Facility; Corporate Ratings
74
7.13
Use of Proceeds
74
7.14
Designation of Subsidiaries
74
SECTION 8. NEGATIVE COVENANTS
75
8.1
[Reserved.]
75
8.2


Indebtedness
75
8.3
Liens
77
8.4
Fundamental Changes
80
8.5
Disposition of Property
80
8.6
Restricted Payments
82
8.7
Investments
83
8.8
Optional Payments and Modifications of Certain Debt Instruments
85
8.9
Transactions with Affiliates
86
8.10
Sales and Leasebacks
87
8.11
Hedge Agreements
87
8.12
Changes in Fiscal Periods
87
8.13
Negative Pledge Clauses
87
8.14
Clauses Restricting Subsidiary Distributions
88
8.15
Lines of Business
89
8.16
Acquisition Sub
89
SECTION 9. EVENTS OF DEFAULT
89
9.1
Events of Default
89





--------------------------------------------------------------------------------




SECTION 10. THE AGENTS
92
10.1
Appointment
92
10.2
Delegation of Duties
92
10.3
Exculpatory Provisions
92
10.4
Reliance by Agents
93
10.5
Notice of Default
93
10.6
Non-Reliance on Agents and Other Lenders
93
10.7
Indemnification
94
10.8
Agent in Its Individual Capacity
94
10.9
Successor Administrative Agent
94
10.10
Agents Generally
95
10.11
Lender Action
95
10.12
Withholding Tax
95
SECTION 11. MISCELLANEOUS
95
11.1
Amendments and Waivers
95
11.2
Notices
97
11.3
No Waiver; Cumulative Remedies
99
11.4
Survival of Representations and Warranties
99
11.5
Payment of Expenses
99
11.6
Successors and Assigns; Participations and Assignments
100
11.7
Sharing of Payments; Set-off
104
11.8
Counterparts
105
11.9
Severability
105
11.10
Integration
105
11.11
GOVERNING LAW
105
11.12
Submission To Jurisdiction; Waivers
105
11.13
Acknowledgments
106
11.14
Releases of Guarantees and Liens
106
11.15
Confidentiality
107
11.16
WAIVERS OF JURY TRIAL
107
11.17
Patriot Act Notice
108









--------------------------------------------------------------------------------




SCHEDULES:


1.1     Commitments
5.4     Consents, Authorizations, Filings and Notices
5.6     Litigation
5.15     Subsidiaries
5.19     Filings
8.2     Existing Indebtedness
8.3    Existing Liens
8.5     Dispositions
8.7     Existing Investments
8.9     Transactions with Affiliates
8.14     Clauses Restricting Subsidiary Distributions


EXHIBITS:


A     Form of Assignment and Assumption
B     Form of Compliance Certificate
B-1    Form of Borrowing Notice
C     Form of Guarantee and Collateral Agreement
D    [Reserved]
E     Form of Note
F    Form of Closing Certificate
G     Form of Legal Opinion of Weil, Gotshal & Manges LLP
H     Form of Solvency Certificate
I     [Reserved]
J     Discount Range Prepayment Notice
K     Discount Range Prepayment Offer
L     Solicited Discounted Prepayment Notice
M     Solicited Discounted Prepayment Offer
N     Acceptance and Prepayment Notice
O     Specified Discount Prepayment Notice
P     Specified Discount Range Prepayment Response
Q-1     Form of Non-Bank Certificate
Q-2     Form of Non-Bank Certificate
Q-3     Form of Non-Bank Certificate
Q-4     Form of Non-Bank Certificate






--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of December 18, 2012, among RIVERBED TECHNOLOGY,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
as Lenders, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”), MORGAN STANLEY & CO. LLC, as collateral
agent (in such capacity, and together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), GOLDMAN SACHS BANK USA, as
syndication agent (in such capacity, the “Syndication Agent”) and BANK OF
AMERICA, N.A., as documentation agent (in such capacity, the “Documentation
Agent”).


WHEREAS, the Borrower has requested that the Lenders make available the
Commitments and the Loans in an aggregate principal amount of $575,000,000 on
the Closing Date to finance a portion of the Transactions, to pay related fees
and expenses and for general corporate purposes; and
    
WHEREAS, the Lenders are willing to make available the Commitments and the Loans
for such purposes on the terms and subject to the conditions set forth in this
Agreement;


NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:


SECTION 1. DEFINITIONS
1.1     Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.


“Acceptable Discount”: as defined in Section 4.1(b)(iv)(B).


“Acceptable Prepayment Amount”: as defined in Section 4.1(b)(iv)(C).


“Acceptance and Prepayment Notice”: a notice in the form of Exhibit N attached
hereto.


“Acceptance Date”: as defined in Section 4.1(b)(iv)(B).


“Acquired Corporations”: as defined in the Acquisition Agreement.


“Acquired Person”: as defined in Section 8.2(i).


“Acquisition”: the acquisition of the Target pursuant to the Acquisition
Agreement.


“Acquisition Agreement”: the Agreement and Plan of Merger, dated as of October
28, 2012, among the Borrower, Acquisition Sub and the Target.


“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto.


“Acquisition Sub”: Octagon Acquisition Corp., a Delaware corporation and a
Wholly-Owned Subsidiary of the Borrower.


“Additional Lender”: as defined in Section 2.6(d).


“Administrative Agent”: as defined in the preamble to this Agreement.


“Administrative Agent Parties”: as defined in Section 11.2(c).


“Affected Lender”: as defined in Section 4.13.






--------------------------------------------------------------------------------




“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” shall have meanings
correlative thereto.


“Agent Related Parties”: each Agent and any of their respective Affiliates,
officers, directors, employees, agents, advisors or representatives.


“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agent, the Joint Lead Arrangers
and the Arranger.


“Agreement”: this Credit Agreement.


“Anti-Terrorism Laws”: the Trading with the Enemy Act, as amended and the
Patriot Act.


“Applicable Discount”: as defined in Section 4.1(b)(iii)(B).


“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:


Eurodollar Loans Base Rate Loans
3.00% 2.00%


“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.


“Arranger”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity
as arranger under this Agreement.


“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clauses (a), (b), (c), (d), (e), (f), (g), (i), (j), (k), (l), (m), (n), (o),
(p), (q), (s), (t) and (u) of Section 8.5) that yields gross proceeds to any
Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.


“Assignee”: as defined in Section 11.6(b).


“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, consented to by the Borrower, substantially in the form of
Exhibit A.


“Assignment Effective Date”: as defined in Section 11.6(d).


“Auction Agent”: (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 4.1(b); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to




--------------------------------------------------------------------------------




agree to act as the Auction Agent); provided, further, that neither the Borrower
nor any of its Affiliates may act as the Auction Agent.
“Available Amount”: at any time, an amount, not less than zero in the aggregate,
determined on a cumulative basis equal to, without duplication:


(a)     the aggregate amount of Net Cash Proceeds of any issuances of Qualified
Capital Stock of the Borrower received since the Closing Date to the extent Not
Otherwise Applied; plus


(b)     the Retained Excess Cash Flow Amount as of such date to the extent Not
Otherwise Applied; less


(c)     any usage of such Available Amount pursuant to Sections 8.7(n) and
8.8(a)(i).


“Bankruptcy Law”: Title 11, United States Code, as amended from time to time,
and any successor statute.


“Base Rate”: a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the highest of (a) the rate
of interest publicly announced by the Administrative Agent as its prime rate in
effect at its principal office in New York City, (b) 1/2 of 1% per annum above
the Federal Funds Effective Rate and (c) the Eurodollar Rate for an Interest
Period of one month plus 1.00%, as adjusted to conform to changes as of the
opening of business on the date of any such change of such Eurodollar Rate.


“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.


“Benefited Lender”: as defined in Section 11.7(a).


“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Borrower”: as defined in the preamble to this Agreement.


“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Loans at a specified discount to par pursuant to
Section 4.1(b)(ii).


“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of, a
voluntary prepayment of Loans at a specified range of discounts to par pursuant
to Section 4.1(b)(iii).


“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of, a
voluntary prepayment of Loans at a discount to par pursuant to Section
4.1(b)(iv).


“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.


“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.


“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and




--------------------------------------------------------------------------------




improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding (a)
expenditures financed with any Reinvestment Deferred Amount, (b) expenditures
made in cash to fund the purchase price for assets acquired in Permitted
Acquisitions or incurred by the Person acquired in the Permitted Acquisition
prior to (but not in anticipation of) the closing of such Permitted Acquisition
and (c) expenditures made with cash proceeds from any issuances of Capital Stock
of the Borrower.


“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. Notwithstanding
the foregoing, in no event will any obligation in respect of a lease that would
have been categorized as an operating lease in accordance with GAAP as in effect
on the Closing Date be considered a Capital Lease Obligation for any purpose
under this Agreement (and no agreement relating to any such operating lease
shall be considered a capital lease for any purpose under this Agreement).


“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.


“Cash Equivalents”:


(i) Dollars,


(ii)     (a) euro, or any national currency of any participating member of the
EMU, or (b) in the case of any Foreign Subsidiary, such local currencies held by
them from time to time in the ordinary course of business,


(iii)     (a) securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of twenty-four (24)
months or less from the date of acquisition, and (b) securities issued or
directly and fully and unconditionally guaranteed or insured by
government-sponsored enterprises with maturities of twenty-four (24) months or
less from the date of acquisition,


(iv)     marketable direct EEA Government Obligations with maturities of twelve
(12) months or less from the date of acquisition,


(v)     certificates of deposit, time deposits and eurodollar time deposits with
maturities of two years or less from the date of acquisition, bankers’
acceptances with maturities not exceeding two years and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000;


(vi)     repurchase obligations for underlying securities of the types described
in clauses (iii), (iv) and (v) entered into with any financial institution
meeting the qualifications specified in clause (v) above, (vii) commercial paper
rated at least P-1 by Moody’s or at least A-1 by S&P and in each case maturing
within twenty-four (24) months after the date of creation thereof,






--------------------------------------------------------------------------------




(viii)     marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively, and in
each case maturing within twenty-four (24) months after the date of creation
thereof,


(ix)     readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having one of the two highest ratings obtainable from either
Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency) with maturities of twenty-four (24) months or less
from the date of acquisition,


(x)     investment funds investing 90% of their assets in securities of the
types described in clauses (i) through (ix) above,


(xi)     in the case of any Subsidiary organized or having its principal place
of business outside of the United States, investments of comparable tenor and
credit quality to those described in the foregoing clauses (iii) through (x)
customarily utilized in countries in which such Subsidiary operates, and


(xii)     corporate bonds rated at least A-2 by Moody’s or at least A by S&P.


Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above, provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten (10)
Business Days following the receipt of such amounts.


“Change of Control”: an event or series of events by which:


(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of its
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of Voting Stock of the Borrower representing more than 35% or more
of the outstanding Voting Stock of the Borrower;


(b)     during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or Equivalent Managing Body of the
Borrower cease to be composed of individuals (i) who were members of that board
or Equivalent Managing Body on the first day of such period, (ii) whose election
or nomination to that board or Equivalent Managing Body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or Equivalent Managing
Body or (iii) whose election or nomination to that board or Equivalent Managing
Body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or Equivalent Managing
Body; or


(c)     a “change of control” or similar provision as set forth in any indenture
or other instrument evidencing any Material Indebtedness of a Group Member has
occurred obligating any Group Member to repurchase, redeem or repay all or any
part of the Indebtedness provided for therein (or to offer to do so).


“Closing Date”: the date on which the conditions precedent set forth in Section
6.1 shall have been satisfied (or waived in accordance with the terms hereof)
and the initial funding occurs, which date is December 18, 2012.


“Code”: the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------




“Collateral”: all Property of the Loan Parties (other than Excluded Assets), now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.


“Collateral Agent”: as defined in the preamble to this Agreement.


“Commitment”: as to any Lender, the obligation of such Lender, if any, to make a
Loan to the Borrower hereunder in a principal amount not to exceed the amount
set forth on Schedule 1.1 or in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof, including, without limitation, Section 4.2(d). The
original aggregate amount of the Commitments is $575,000,000.


“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.


“Communications”: as defined in Section 11.2(b).


“Company Common Stock”: as defined in the Acquisition Agreement.


“Company Material Adverse Effect”: any effect, change, development, event or
circumstance that, considered together with all other effects, changes,
developments, events or circumstances, constitutes a material adverse effect on:
(a) the business, financial condition or results of operations of the Acquired
Corporations, taken as a whole; or (b) the ability of the Target to consummate
the Offer, the Merger or any of the other Contemplated Transactions or to
perform any of its obligations under the Acquisition Agreement; provided,
however, that with respect to clause “(a)” above, none of the following, either
alone or in combination, shall be deemed to constitute a Company Material
Adverse Effect (and shall not be taken into account in determining whether a
Company Material Adverse Effect has occurred or is reasonably expected to
occur): (i) adverse economic, business, financial, technological or regulatory
conditions in the United States or in other locations in which the Acquired
Corporations have material operations (including changes in the securities
markets and credit markets) that do not disproportionately affect the Acquired
Corporations, taken as a whole relative to the other companies in the
application and network performance management industry; (ii) adverse economic,
business, financial, technological or regulatory conditions that generally
affect the application and network performance management industry and that do
not disproportionately affect the Acquired Corporations, taken as a whole
relative to the other companies in the application and network performance
management industry; (iii) changes in the stock price or trading volume of the
Company Common Stock (it being understood, however, that, unless otherwise
prohibited by clauses “(i)” through “(ix)” of this proviso, the facts or
circumstances giving rise to any such change in stock price or trading volume
may be taken into account in determining whether there has been a Company
Material Adverse Effect); (iv) the failure of the Target to meet internal or
securities analysts’ expectations or projections (it being understood, however,
that, unless otherwise prohibited by clauses “(i)” through “(ix)” of this
proviso, the facts or circumstances giving rise to any such failure may be taken
into account in determining whether there has been a Company Material Adverse
Effect); (v) any adverse effect, including loss of employees, customers or
suppliers by the Target, arising from or otherwise predominately relating to the
announcement, pendency or anticipated consummation of any of the Contemplated
Transactions; (vi) any adverse effect arising from or otherwise related to
changes in Legal Requirements or applicable accounting regulations or principles
or interpretations thereof that do not disproportionately affect the Acquired
Corporations, taken as a whole relative to the other companies in the
application and network performance management industry; (vii) any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism or
any natural disaster, in each case, after the date of the Acquisition Agreement,
that do not disproportionately affect the Acquired Corporations, taken as a
whole relative to the other companies in the application and network performance
management industry; (viii) any shareholder class action or derivative
litigation commenced against the Target since the date of the Acquisition
Agreement and arising from allegations of breach of fiduciary duty of the
Target’s directors relating to their approval of




--------------------------------------------------------------------------------




the Acquisition Agreement or from allegations of false or misleading public
disclosure by the Target with respect to the Acquisition Agreement; or (ix) any
specific action taken by the Target: (A) at the express written direction of the
Borrower or Acquisition Sub as long as such action was taken in a manner
consistent with such direction; or (B) that is required to be so taken by the
terms of the Acquisition Agreement as long as such action was taken in a manner
consistent with such requirement (it being understood this clause “(ix)” shall
not include any action or inaction by any Acquired Corporation that is pursuant
to any of the covenants and obligations contained in Section 5.2 of the
Acquisition Agreement or that is conducted in the ordinary course of business).


“Competitor”: any Person directly competing with the Borrower, the Target or
their respective Subsidiaries who is engaged in the IT performance business, as
certified to the Administrative Agent by a Responsible Officer of the Borrower
at the time of designation as a Disqualified Institution.


“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.


“Confidential Information Memorandum”: the Confidential Information Memorandum
dated November 2012, and furnished to the Lenders in connection with the
syndication of the Facility.
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents and deferred tax assets) that would, in conformity with GAAP,
be set forth opposite the caption “total current assets” (or any like caption)
on a consolidated balance sheet of the Borrower and its Subsidiaries at such
date.


“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of the Borrower and its Subsidiaries, (b) without
duplication of clause (a) above, all Indebtedness consisting of Loans to the
extent otherwise included therein, (c) the current portion of interest and (d)
the current portion of current and deferred income taxes.


“Consolidated Depreciation and Amortization Expense”: with respect to any Person
for any period, the total amount of depreciation and amortization expense,
including the amortization of goodwill and other intangibles, deferred financing
fees of such Person and its Subsidiaries, for such period on a consolidated
basis and otherwise determined in accordance with GAAP.


“Consolidated EBITDA”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period


(i)     increased (without duplication) by:


(a)     provision for taxes based on income or profits or capital gains,
including, without limitation, state, franchise and similar taxes and foreign
withholding taxes of such Person paid or accrued during such period deducted
(and not added back) in computing Consolidated Net Income; plus


(b)     Consolidated Interest Expense of such Person for such period plus
amounts excluded from the definition of Consolidated Interest Expense pursuant
to clauses (i)(x) and (i)(y) thereof to the extent the same was deducted (and
not added back) in calculating such Consolidated Net Income and, to the extent
not included therein, agency fees paid to the Administrative Agent and the
Collateral Agent; plus


(c)     Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus




--------------------------------------------------------------------------------






(d)     the amount of any restructuring charge or reserve deducted (and not
added back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs related to the closure and/or consolidation of facilities; plus


(e)     any other non-cash charges, including any write-offs, write-downs or
impairment charges, reducing Consolidated Net Income for such period (provided
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid
cash item that was paid in a prior period); plus


(f)     any costs or expense incurred by the Borrower or a Subsidiary pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement; plus


(g)     [Reserved]; plus


(h)     cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Net Income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to clause (ii) below for any
previous period and not added back; plus
(i)     any net loss included in the consolidated financial statements due to
the application of Financial Accounting Standards No. 160 “Non-controlling
Interests in Consolidated Financial Statements” (“FAS 160”); plus


(j)     rent expense as determined in accordance with GAAP not actually paid in
cash during such period (net of rent expense paid in cash during such period
over and above rent expense as determined in accordance with GAAP); plus


(k)     the amount of loss on sale of receivables and related assets in
connection with a receivables financing permitted hereunder deducted (and not
added back) in computing Consolidated Net Income; plus


(l)     the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken during such period (calculated on a pro forma basis as though such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (1) such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies are reasonably
identifiable and factually supportable, (2) such cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies are
commenced within twelve (12) months of the date thereof in connection with such
actions, (3) no cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies may be added pursuant to this
clause (l) to the extent duplicative of any expenses or charges relating thereto
that are either excluded in computing Consolidated Net Income or included (i.e.,
added back) in computing Consolidated EBITDA for such period, (4) such
adjustments may be incremental to (but not duplicative of) pro forma adjustments
made pursuant to Section 1.3 and (5) the aggregate amount of cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies added pursuant to this clause (l) shall not exceed the greater of
10.0% of Consolidated EBITDA for such four quarter period (calculated on a pro
forma basis) and the amount of such cost savings,




--------------------------------------------------------------------------------




operating expense reductions, restructuring charges and expenses and cost-saving
synergies that would be compliant with Regulation S-X under the Securities
Act; and


(ii)     decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period, all as
determined on a consolidated basis for such Person and its Subsidiaries in
accordance with GAAP.


“Consolidated Funded Debt”: at any date, the aggregate amount of indebtedness
that is (or would be) reflected on the balance sheet of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.


“Consolidated Interest Expense”: with respect to any Person for any period,
without duplication, the sum of:


(i)     consolidated interest expense of such Person and its Subsidiaries for
such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capital Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding, (w) penalties and interest related to taxes, (x)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses and (y) any expensing of bridge, commitment and other financing
fees; plus


(ii)     consolidated capitalized interest of such Person and its Subsidiaries
for such period, whether paid or accrued; less


(iii)     interest income of such Person and its Subsidiaries for such period.


For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.


“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date less the lesser of (x) the amount of unrestricted cash and
Cash Equivalents of the Borrower and its Subsidiaries and cash and Cash
Equivalents of the Borrower and its Subsidiaries restricted in favor of the
Administrative Agent, the Collateral Agent or any Secured Party and (y)
$100,000,000 to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for
the period of four consecutive fiscal quarters ended on such date (or, if such
date is not the last day of any fiscal quarter, the most recently completed
fiscal quarter for which financial statements are required to have been
delivered pursuant to Section 7.1), in each case with such pro forma adjustments
to Consolidated Funded Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in Section 1.3.


“Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, and otherwise determined in accordance with GAAP;
provided, however, that, without duplication,


(i)     any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or costs, charges and
expenses (including relating to the Transactions), including, without
limitation, any severance costs, integration costs, relocation costs, and
curtailments or modifications to pension and post-retirement employee benefit
plans, shall be excluded,




--------------------------------------------------------------------------------






(ii)     the cumulative effect of a change in accounting principles during such
period shall be excluded,


(iii)     any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,


(iv)     any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions (including sales or other
dispositions under a receivables financing permitted hereunder) other than in
the ordinary course of business, as determined in good faith by the Borrower,
shall be excluded,


(v)     the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to the Borrower or a Subsidiary
thereof in respect of such period by such Person,


(vi)     effects of adjustments in the property and equipment, software and
other intangible assets, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,


(vii)     any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and non-cash charges associated with the roll-over, acceleration or payout of
Capital Stock by management of the Borrower in connection with the Transactions
or other acquisitions, shall be excluded;


(viii)     any impairment charge or asset write-off or write-down, in each case,
pursuant to GAAP and the amortization of intangibles and other assets arising
pursuant to GAAP shall be excluded,


(ix)     any net gain or loss in such period (a) due solely to fluctuations in
currency values or (b) resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) shall be
excluded,


(x)     any increase in amortization or depreciation or other non-cash charges
resulting from the application of purchase accounting in relation to any
acquisition that is consummated after the Closing Date, net of taxes, shall be
excluded,


(xi)     any after-tax effect of income (loss) from early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments shall be excluded,


(xii)     any net gain or loss in such period from Hedging Obligations or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements shall be excluded,


(xiii)     any fees, charges, costs and expenses incurred in connection with the
Transactions or accruals and reserves that are established within one year from
the Closing Date that are required to be established as a result of the
Transactions in accordance with GAAP shall be excluded,


(xiv)     earn-outs and any expenses or charges (other than depreciation or
amortization expense) related to any equity offering, Investments permitted
hereunder, acquisition, disposition, recapitalization or




--------------------------------------------------------------------------------




the incurrence of Indebtedness permitted hereunder (including a refinancing
thereof) (whether or not successful), including (a) such fees, expenses or
charges related to the Facility and any receivables financing permitted
hereunder and (b) any amendment or other modification of the Loan Documents and
any receivables financing permitted hereunder, shall be excluded, and


(xv)     any charges or expenses pursuant to any employee equity plan or stock
option plan or any other management or employee benefit plan or agreement,
pension plan, stock subscription or shareholder agreement, and related payroll
taxes, shall be excluded.


In addition, to the extent not already included in the Net Income of such Person
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any Investment permitted hereunder or any sale, conveyance or
other Disposition permitted hereunder.
    
“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.


“Contemplated Transactions”: as defined in the Acquisition Agreement.


“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.


“Convertible Debt” means any Indebtedness of the Borrower that is convertible
into or exchangeable for Capital Stock of the Borrower, cash or any combination
thereof, and that may be guaranteed by the Borrower’s Subsidiaries and as may be
secured as provided herein.


“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.


“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.


“Credit Agreement Refinancing Indebtedness”: (a) Permitted Secured Refinancing
Debt or (b) Permitted Unsecured Refinancing Debt, in each case, issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, refund, renew, replace or
refinance, in whole or part, existing Loans (“Refinanced Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness is in an original
aggregate principal amount (or accreted value, if applicable) not greater than
the aggregate principal amount (or accreted value, if applicable) of the
Refinanced Debt except by an amount equal to unpaid accrued interest and premium
thereon and fees and expenses (including upfront fees and original issue
discount (“OID”)) in connection with such exchange, modification, refinancing,
refunding, renewal or replacement, and (ii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, with 100% of the Net
Cash Proceeds of the applicable Credit Agreement Refinancing Indebtedness, on
the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.


“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.






--------------------------------------------------------------------------------




“Defaulting Lender”: at any time, any Lender that (a) has failed for five (5) or
more Business Days to comply with its obligations under this Agreement to make a
Loan (each a “funding obligation”), (b) has in writing notified the
Administrative Agent or the Borrower, or has stated publicly, that it will not
comply with any such funding obligation hereunder, (c) has, for five (5) or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent (which request shall
have only been made after all applicable conditions precedent have been
satisfied), that it will comply with its funding obligations hereunder, (d) is
subject to a continuing Lender Insolvency Event, or (e) is subject to a
bankruptcy, insolvency or similar proceeding or to the appointment of the
Federal Deposit Insurance Corporation or other receiver, custodian, conservator,
trustee or similar official with respect to such Lender’s business or
properties; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
equity interest in such Lender by a Governmental Authority or an instrumentality
thereof, or (ii) in the case of a solvent Lender, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Governmental Authority or instrumentality thereof under or based on the law of
the country where such Lender is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender; provided
that (i) the Administrative Agent and the Borrower may declare (A) by joint
notice to the Lenders that a Defaulting Lender is no longer a “Defaulting
Lender” or (B) that a Lender is not a Defaulting Lender if in the case of both
clauses (A) and (B) the Administrative Agent and the Borrower each determines,
in its reasonable discretion, that (x) the circumstances that resulted in such
Lender becoming a “Defaulting Lender” no longer apply or (y) it is satisfied
that such Lender will perform its funding obligations hereunder and (ii) a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of voting stock or any other equity interest in such Lender or a
parent company thereof by a Governmental Authority or an instrumentality thereof
unless such ownership or acquisition results in or provides such Lender with
immunity from the jurisdiction of the courts within the United States from the
enforcement of judgments, writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender. The Administrative
Agent will promptly send to all parties hereto a notice when it becomes aware
that a Lender is a Defaulting Lender.


“Discount Prepayment Accepting Lender”: as defined in Section 4.1(b)(ii)(B).


“Discount Range”: as defined in Section 4.1(b)(iii)(A).


“Discount Range Prepayment Amount”: as defined in Section 4.1(b)(iii)(A).


“Discount Range Prepayment Notice”: a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to Section 4.1(b)(iii)
substantially in the form of Exhibit J.


“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit K, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.


“Discount Range Prepayment Response Date”: as defined in Section 4.1(b)(iii)(A).


“Discount Range Proration”: as defined in Section 4.1(b)(iii)(C).


“Discounted Loan Prepayment”: as defined in Section 4.1(b)(i).


“Discounted Prepayment Determination Date”: as defined in Section 4.1(b)(iv)(C).




--------------------------------------------------------------------------------






“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 4.1(b)(ii), Section
4.1(b)(iii) or Section 4.1(b)(iv), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.


“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, but
excluding any sale, issuance, transfer or other disposition of Capital Stock of
the Borrower. The terms “Dispose” and “Disposed of” shall have correlative
meanings.


“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.


“Disqualified Institutions”: Persons (or affiliates of such Persons) that are
Competitors of the Borrower, the Target or their respective Subsidiaries, or
such other Persons, in each case, identified in writing to the Administrative
Agent and the Joint Lead Arrangers by the Borrower on or prior to the execution
of the Commitment Letter dated as of October 28, 2012 among the Borrower, MSSF
and Goldman Sachs Bank USA; provided that with the consent of the Administrative
Agent and the Joint Lead Arrangers (with such consent of the Administrative
Agent and the Joint Lead Arrangers not to be unreasonably withheld or delayed)
following such execution, the Borrower shall be permitted to supplement in
writing the list of Persons that are Disqualified Institutions to the extent
each such supplemented Person is a Competitor or an Affiliate of a Competitor.


“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary that
is treated as a disregarded entity for federal income tax purposes if it
directly (or indirectly through one or more Disregarded Domestic Persons) owns
the equity of one or more direct or indirect Foreign Subsidiaries.


“Documentation Agent”: as defined in the preamble to this Agreement.


“Dollars” and “$”: dollars in lawful currency of the United States.


“Domestic Subsidiary”: any Subsidiary of the Borrower that is not a Foreign
Subsidiary.


“Earn-Out Obligations”: those certain obligations of the Borrower or any
Subsidiary arising in connection with any acquisition of assets or businesses
permitted under Section 8.7 to the seller of such assets or businesses and the
payment of which is dependent on the future earnings or performance of such
assets or businesses and contained in the agreement relating to such
acquisition, but only to the extent of the reserve, if any, required under GAAP
to be established in respect thereof by the Borrower and its Subsidiaries.


“ECF Percentage”: 50%; provided that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending on December 31, 2013, the ECF
Percentage shall be reduced to (a) 25% if the Secured Leverage Ratio as of the
last day of such fiscal year is less than 2.5 to 1.0 but greater than or equal
to 2.0 to 1.0 and (b) 0% if the Secured Leverage Ratio as of the last day of
such fiscal year is less than 2.0 to 1.0.


“EEA Government Obligation” means any direct non-callable obligation of any
European Union member for the payment of which obligation the full faith and
credit of the respective nation is pledged; provided that such nation has a
credit rating at least equal to that of the highest rated member nation of the
European Economic Area.






--------------------------------------------------------------------------------




“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) except to the extent expressly permitted by
Section 4.1(b), the Borrower or any of its Subsidiaries, (b) any Defaulting
Lender or subsidiary of a Defaulting Lender or (c) any natural person.


“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.


“Environment”: ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.


“Environmental Laws”: any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of Materials of Environmental Concern, or to
protection of human health or safety (to the extent relating to the presence in
the Environment or the Release or threat of Release of Materials of
Environmental Concern), as now or may at any time hereafter be in effect.


“Equivalent Managing Body”: (i) with respect to a manager managed limited
liability company, the board of managers, (ii) with respect to a member managed
limited liability company, the board of directors of its most direct corporate
parent company and (iii) with respect to a partnership, the board of directors
of the general partner to the extent such general partner is a corporation, or
the Equivalent Managing Body of the general partner if such general partner is
not a corporation.


“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.


“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.


“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum offered for deposits of
Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M., London, England time, two (2) Business Days prior
to the first day of such Interest Period or (b) if no such offered rate exists,
such rate will be the rate of interest per annum as determined by the
Administrative Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M., London, England time, two (2) Business Days prior to the first day in the
applicable Interest Period by major financial institutions reasonably
satisfactory to the Administrative Agent in the London interbank market for such
interest period and for an amount equal or comparable to the principal amount of
the Loans to be borrowed, converted or continued as Eurodollar Rate Loans on
such date of determination.


“Eurodollar Floor”: as defined in the definition of Eurodollar Rate.


“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar
Rate.


“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of (a)
1.00% (the “Eurodollar Floor”) and (b) the rate




--------------------------------------------------------------------------------




determined for such day in accordance with the following formula (rounded upward
to the nearest 1/100th of 1%):


Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements


“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).


“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of:


(a)     the sum, without duplication, of:


(i)     Consolidated Net Income for such fiscal year;


(ii)     the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income and cash
credits excluded by virtue of clauses (i) - (xv) of the definition of
Consolidated Net Income;


(iii)     decreases in Consolidated Working Capital for such fiscal year; and


(iv)     the aggregate net amount of non-cash loss on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income minus


(b)     the sum, without duplication, of:


(i)     the amount of all non-cash credits included in arriving at such
Consolidated Net Income and cash charges excluded by virtue of clauses (i)
through (xv) of the definition of Consolidated Net Income;


(ii)     the aggregate amount actually paid by the Borrower and its Subsidiaries
in cash during such fiscal year on account of Capital Expenditures and permitted
Investments (including Permitted Acquisitions);


(iii)     (1) the aggregate amount of all regularly scheduled principal payments
of Indebtedness (including the Loans) and (2) the aggregate principal amount of
Indebtedness (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
prepaid during such fiscal year, excluding the Loans;


(iv)     increases in Consolidated Working Capital for such fiscal year;


(v)     the aggregate net amount of non-cash gain on the Disposition of Property
by the Borrower and its Subsidiaries during such fiscal year (other than sales
of inventory in the ordinary course of business);


(vi)     customary fees, expenses or charges paid in cash related to any
permitted Investments (including Permitted Acquisitions), the issuance, payment,
amendment, exchange,




--------------------------------------------------------------------------------




refinancing or early extinguishment of Indebtedness permitted under Section 8.2
hereof and the issuance of Capital Stock and Dispositions permitted under
Section 8.5 hereof;


(vii)     any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder;


(viii)     cash expenditures made in respect of Hedge Agreements to the extent
not deducted in the computation of Consolidated Net Income and upfront premium
payments in connection with Hedge Agreements to the extent not deducted in the
computation of Consolidated Net Income;


(ix)     to the extent included in the calculation of Consolidated Net Income,
all non-cash income or gain, including, without limitation, any income or gain
due to the application of FASB ASC 815-10 regarding hedging activity, FASB ASC
350 regarding impairment of good will, and FASB ASC 480-10 regarding accounting
for financial instruments with debt and equity characteristics;


(x)     an amount equal to the income of Foreign Subsidiaries included in the
calculation of Excess Cash Flow where (x) such income cannot legally be
distributed to the Borrower or (y) the cost of repatriating such income to the
Borrower (as estimated in good faith by a Responsible Officer of the Borrower)
would exceed 10% of the amount of such income (calculated after giving effect to
any tax credits or other tax attributes available to the Borrower); provided
that, such amount shall in no event exceed an amount equal to 30.0% of
Consolidated EBITDA for such fiscal year; provided, further, once such income
can be repatriated other than as described under (x) and (y) above, such income
will be included as, and applied (net of additional taxes payable or reserved
against as a result thereof) to, Excess Cash Flow for the fiscal year in which
such income has been repatriated; (xi) taxes of the Borrower and its
Subsidiaries that (i) were paid in cash during such Excess Cash Flow Payment
Period (unless deducted in a previous Excess Cash Flow Payment Period in
accordance with the following clause (ii)) or (ii) will be paid within six (6)
months after the end of such Excess Cash Flow Payment Period and for which
reserves have been established;


(xii)     [Reserved];


(xiii)     [Reserved];


(xiv)     cash indemnity payments made in such fiscal year pursuant to
indemnification provisions in any agreement in connection with any Permitted
Acquisition, Disposition or any other Investment permitted hereunder (or in any
similar agreement related to any other acquisition consummated prior to the
Closing Date);


(xv)     [Reserved]; and


(xvi)     an amount equal to the income and withholding taxes estimated (in good
faith after giving effect to the overall tax position of the Borrower and its
Subsidiaries) by a Responsible Officer of Borrower to be payable by the Borrower
and its Subsidiaries with respect to the income of Foreign Subsidiaries included
in the calculation of Excess Cash Flow to be repatriated to the Borrower (it
being understood that an amount equal to
such estimated taxes may not subsequently be deducted with respect to the Excess
Cash Flow Payment Period in which such taxes are actually paid);


provided that the amounts referenced in clauses (ii) and (iii) of this paragraph
(b) shall only be included in this paragraph (b) and have the effect of reducing
Excess Cash Flow to the extent such amounts were funded with Internally
Generated Cash.




--------------------------------------------------------------------------------






“Excess Cash Flow Application Date”: as defined in Section 4.2(c).


“Excess Cash Flow Payment Period”: the immediately preceding fiscal year of the
Borrower; provided that, for purposes of this Agreement, the first Excess Cash
Flow Payment Period shall be the fiscal year ending on December 31, 2013.


“Exchange Act”: the Securities Exchange Act of 1934, as amended.


“Excluded Assets”: (a) assets of Unrestricted Subsidiaries, (b) assets of
Foreign Subsidiaries, (c) interests in partnerships, joint ventures and
non-Wholly-Owned Subsidiaries which cannot be pledged without the consent
pursuant to the terms of the governing documents of such partnership or joint
venture of one or more third parties, subject to Uniform Commercial Code
override provisions, (d) any assets a security interest in which would result in
material adverse tax consequences as reasonably determined by the Borrower and
the Administrative Agent in writing, (e) any property and assets the pledge of
which would require governmental consent, approval, license or authorization,
subject to Uniform Commercial Code override provisions, (f) any “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, (g) any Margin Stock and (h) any
voting Capital Stock of a Disregarded Domestic Person or Foreign Subsidiary in
excess of 65% of the voting Capital Stock of such Disregarded Domestic Person or
Foreign Subsidiary.


“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.


“Excluded Taxes”: with respect to the Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by its net income or
net profits (however denominated), franchise Taxes imposed on it in lieu of net
income Taxes and branch profits (or similar) Taxes imposed on it, in each case,
by any jurisdiction (or any political subdivision thereof) (i) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, or (ii) as a
result of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily as a result of the Loan
Documents or any transaction contemplated by the Loan Documents), (b) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 4.13), any U.S. federal withholding Tax that (i) is
imposed on amounts payable to such Foreign Lender under any laws in effect at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 4.10(a); or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 4.10(e),
(c) any United States federal withholding Tax that is imposed pursuant to FATCA,
(d) any U.S. federal backup withholding taxes imposed under Section 3406 of the
Code on amounts payable to a Lender under the laws in effect at the time such
Lender becomes a party to this Agreement or acquires a participation in all or a
portion of a Lender’s rights and obligations under this Agreement, and (e) any
interest, additions to tax or penalties in respect of the foregoing.


“Existing Maturity Date”: as defined in Section 2.6(a).


“Exposure”: with respect to any Lender at any time, an amount equal to the sum
of (a) the aggregate then unpaid principal amount of such Lender’s Loans and (b)
the amount of such Lender’s Commitment then in effect.
“Extending Lender”: as defined in Section 2.6(e).






--------------------------------------------------------------------------------




“Facility”: the Commitments and the Loans made thereunder.


“FATCA”: current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and any current or future
Treasury regulations or other official administrative guidance (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS)
promulgated thereunder.


“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.


“Fee Letter”: collectively, (i) the Fee Letter dated November 19, 2012, among
the Borrower, MSSF, Goldman Sachs Bank USA and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and (ii) the Administrative Agent Fee Letter dated October
28, 2012 between the Borrower and the Administrative Agent.


“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.


“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.


“Foreign Lender”: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.


“Foreign Subsidiary”: any direct or indirect subsidiary of the Borrower (i) that
is organized under the laws of any jurisdiction other than the United States,
any state thereof or the District of Columbia or (ii) substantially all of the
assets of which are equity in one or more Foreign Subsidiaries.


“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.


“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).


“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank) and any securities exchange.


“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.






--------------------------------------------------------------------------------




“Group Members”: the collective reference to the Borrower and its Subsidiaries.


“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit C.


“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.


“Guarantor”: each Domestic Subsidiary of the Borrower that is a Wholly Owned
Subsidiary, other than (i) any Unrestricted Subsidiaries, (ii) Immaterial
Subsidiaries, (iii) any subsidiary to the extent that the burden or cost
(including any potential tax liability) of obtaining a guarantee outweighs the
benefit afforded thereby as reasonably determined by the Borrower and the
Administrative Agent, (iv) any Disregarded Domestic Persons and (v) any Domestic
Subsidiary that is a direct or indirect subsidiary of a Foreign Subsidiary.


“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.


“Hedge Obligations”: obligations under Hedge Agreements.


“Identified Participating Lenders”: as defined in Section 4.1(b)(iii)(C).


“Identified Qualifying Lenders”: as defined in Section 4.1(b)(iv)(C).


“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than (i) 2.5% of the consolidated gross revenues (after intercompany
eliminations) of the Borrower and its Subsidiaries or (ii) 1.75% of the
consolidated assets (after intercompany eliminations) of the Borrower and its
Subsidiaries, in each case, as




--------------------------------------------------------------------------------




of the last day of the most recently completed fiscal quarter as reflected on
the financial statements for such quarter after giving pro forma effect to the
Acquisition; and (b) if the Subsidiaries that constitute Immaterial Subsidiaries
pursuant to clause (a) above account for, in the aggregate, more than 5% of such
consolidated gross revenues and more than 3.5% of the consolidated assets, each
as described in clause (a) above, then the term “Immaterial Subsidiary” shall
not include each such Subsidiary necessary to account for at least 95% of the
consolidated gross revenues and 96.5% of the consolidated assets, each as
described in clause (a) above.


“Increase Effective Date”: as defined in Section 2.4(a).


“Increase Joinder”: as defined in Section 2.4(c).


“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4, or
has a commitment to make a Loan pursuant to Section 2.4.


“Incremental Facility”: as defined in Section 2.4(a).


“Incremental Loans”: as defined in Section 2.4(c).


“Incremental Commitment”: as defined in Section 2.4(a).


“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding (i)
current trade payables incurred in the ordinary course of such Person’s business
and (ii) any Earn-Out Obligations until they become a liability on the balance
sheet of such Person in accordance with GAAP), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all Disqualified Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Sections 8.2 and 9.1(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. For purposes of clause (j)
above (including as such clause applies to Section 9.1(e)), the principal amount
of Indebtedness in respect of Hedge Agreements shall equal the amount that would
be payable (giving effect to netting) at such time if such Hedge Agreement were
terminated.


“Indemnified Liabilities”: as defined in Section 11.5(a).


“Indemnified Taxes”: all Taxes other than Excluded Taxes.


“Indemnitee”: as defined in Section 11.5(a).






--------------------------------------------------------------------------------




“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent”: pertaining to a condition of Insolvency.


“Intellectual Property”: collectively, all United States and foreign (a)
patents, patent applications,
certificates of inventions, industrial designs, together with any and all
inventions described and claimed therein, and reissues, divisions,
continuations, extensions and continuations-in-part thereof and amendments
thereto; (b) trademarks, service marks, certification marks, trade names,
slogans, logos, trade dress, Internet Domain Names, and other source
identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; and (f)
rights, priorities, and privileges corresponding to any of the foregoing or
other similar intangible assets throughout the world.


“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application grants to the Collateral Agent, for the benefit of
the Secured Parties a security interest in such Intellectual Property,
substantially in the form attached to the Guarantee and Collateral Agreement.


“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof.


“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or,
if all Lenders under the Facility so agree, nine months thereafter), as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending one, two, three or six months thereafter (or, if all
Lenders under the Facility so agree, nine months thereafter), as selected by the
Borrower by irrevocable notice to the Administrative Agent no later than 2:00
p.m., New York City time, on the date that is three (3) Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:


(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension




--------------------------------------------------------------------------------




would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;


(ii)     the Borrower may not select an Interest Period under the Facility that
would extend beyond the Maturity Date; and


(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.


“Internally Generated Cash”: any cash generated by the Borrower or any
Subsidiary, excluding Net Cash Proceeds and any cash constituting proceeds from
an incurrence of Long-Term Indebtedness, an issuance of Capital Stock or a
capital contribution, in each case, except to the extent such proceeds are
included as income in calculating Consolidated Net Income for such period.


“Internet Domain Names”: all Internet domain names and associated URL addresses.


“Investments”: as defined in Section 8.7.


“IRS”: the United States Internal Revenue Service.


“Joint Lead Arrangers”: Morgan Stanley Senior Funding, Inc. and Goldman Sachs
Bank USA, in their capacities as lead arrangers and as bookrunners in respect of
the Facility.


“Junior Financing”: any Junior Indebtedness or any other Indebtedness of the
Borrower or any Subsidiary that is, or that is required to be, subordinated in
payment or lien priority to the Obligations.


“Junior Financing Documentation”: any documentation governing any Junior
Financing.


“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is on or
after the date that is ninety-one (91) days following the Maturity Date; (b) the
maturity of such Indebtedness shall occur on or after the date that is
ninety-one (91) days following the Maturity Date; (c) the mandatory prepayment
provisions, affirmative and negative covenants and financial covenants shall be
no more restrictive, taken as a whole, than the provisions set forth in the Loan
Documents, as determined in good faith and, if requested by the Administrative
Agent, certified in writing to the Administrative Agent by a Responsible Officer
of the Borrower; (d) such Indebtedness is unsecured; (e) if such Indebtedness is
Subordinated Indebtedness, the other terms and conditions thereof shall be
satisfied; (f) such Indebtedness may be guaranteed by another Loan Party so long
as (i) such Loan Party shall have also provided a guarantee of the Obligations
substantially on the terms set forth in the Guarantee and Collateral Agreement
and (ii) if the Indebtedness being guaranteed is subordinated to the
Obligations, such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness; and (g) if such Indebtedness is incurred
by a Subsidiary that is not a Loan Party, subject to Section 8.7(g), such
Indebtedness may be guaranteed by another Group Member.


“Legal Requirements”: as defined in the Acquisition Agreement.


“Lender”: each Person that has a Commitment or that holds a Loan.


“Lender Insolvency Event”: (a) a Lender or its Parent Company is adjudicated by
a Governmental Authority to be insolvent, or admits in writing its inability to
pay its debts as they become due, or makes a general assignment for the benefit
of its creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee,




--------------------------------------------------------------------------------




conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has indicated
its consent to or acquiescence in any such proceeding or appointment.


“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).


“Loan”: as defined in Section 2.1, together with any Incremental Loans, if
applicable.


“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter and any intercreditor agreements entered into in connection with
Permitted Secured Refinancing Debt or an Incremental Facility.


“Loan Party”: each of the Borrower and the Guarantors.


“Long-Term Indebtedness”: any Indebtedness for borrowed money that, in
accordance with GAAP, constitutes (or, when incurred, constituted) a long-term
liability (other than any revolving credit facility).


“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.


“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the business, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole; (b) a material adverse effect
on the ability of the Loan Parties taken as a whole to perform their respective
payment obligations under any Loan Document; (c) a material and adverse affect
on the rights of or remedies available to the Lenders or the Administrative
Agent under any Loan Document; or (d) a material adverse effect on the Liens in
favor of the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.


“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal
amount of which exceeds in the aggregate $30,000,000.


“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or any chemicals,
substances, materials, wastes, pollutants or contaminants in any form regulated
under any Environmental Law, including asbestos and asbestos-containing
materials, polychlorinated biphenyls, radon gas, radiation, and infectious,
biological or medical waste or animal carcasses.


“Maturity Date”: the date that is seven (7) years after the Closing Date.


“Maximum Rate”: as defined in Section 4.5(e).


“Merger”: as defined in the Acquisition Agreement.


“Moody’s”: Moody’s Investors Service, Inc.


“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages pursuant to Section 7.10.






--------------------------------------------------------------------------------




“Mortgages”: any mortgages and deeds of trust or any other documents creating
and evidencing a Lien on the Mortgaged Properties made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, which shall be in a form reasonably satisfactory to the
Collateral Agent.


“MSSF”: Morgan Stanley Senior Funding, Inc.


“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“NESP”: Net Employee Stock Payments, which are the cash payments made by the
Borrower in respect of the personal income tax of its employees associated with
the vesting of restricted stock unit awards, reduced by employee stock plan
contribution proceeds and proceeds from the exercise of employee stock options
received by the Borrower.


“Net Cash Proceeds”:


(a)     in connection with any Asset Sale, Recovery Event or, if applicable,
other Disposition, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or held in escrow or purchase price
adjustment receivable or by the Disposition of any noncash consideration
received in connection therewith or otherwise, but only as and when received and
net of costs, amounts and taxes set forth below), net of:


(i)     attorneys’ fees, accountants’ fees, investment banking fees and other
professional and transactional fees actually incurred in connection therewith;


(ii)     amounts required to be applied to the repayment of Indebtedness secured
by a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale, Recovery Event or Disposition (other than Indebtedness secured by
the Security Documents and Permitted Secured Refinancing Debt);


(iii)     other customary fees and expenses actually incurred in connection
therewith;
(iv)     taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements); and


(v)     amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale or other
Disposition (including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such Asset Sale or other
Disposition); provided that such amounts shall be considered Net Cash Proceeds
upon release of such reserve;


(b)     in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.


“Net Income”: with respect to any Person, the net income (loss) of such Person,
determined on a consolidated basis in accordance with GAAP.


“Non-Consenting Lenders”: as defined in Section 11.1.






--------------------------------------------------------------------------------




“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.


“Non-Extending Lender”: as defined in Section 2.6(b).


“Notes”: the collective reference to any promissory note evidencing Loans.


“Notice Date”: as defined in Section 2.6(b).


“Not Otherwise Applied”: with reference to any amount of proceeds of any
transaction or event or any amount of Excess Cash Flow, that such amount (a) was
not required to be applied to prepay the Loans pursuant to Section 4.2(c) and/or
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose.


“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to any
Agent or to any Lender (or, in the case of Specified Hedge Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, any Specified Hedge Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to any Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.


“Offer”: as defined in the Acquisition Agreement.


“Offered Amount”: as defined in Section 4.1(b)(iv)(A).


“Offered Discount”: as defined in Section 4.1(b)(iv)(A).


“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.


“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.


“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.


“Participant”: as defined in Section 11.6(e).


“Participating Lender”: as defined in Section 4.1(b)(iii)(B).


“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).


“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).




--------------------------------------------------------------------------------






“Percentage”: with respect to any Lender at any time, the ratio (expressed as a
percentage) of such Lender’s Exposure at such time to the Exposure of all
Lenders at such time.


“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided that


(a)     immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;


(b)     all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;


(c)     in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Capital Stock in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Subsidiary thereof or the
Borrower or a Subsidiary thereof shall have offered to purchase 100% of such
Capital Stock, and the Borrower shall have taken, or caused to be taken, as of
the date such Person becomes a Subsidiary of the Borrower, each of the actions
set forth in Sections 7.10 and 7.11, as applicable;


(d)     the Consolidated Leverage Ratio calculated on a pro forma basis after
giving effect to such acquisition as if such acquisition had occurred on the
first day of the most recent period of four (4) consecutive fiscal quarters for
which financial statements have been delivered does not exceed 4.00 to 1.00;


(e)     the aggregate amount of Investments consisting of such Permitted
Acquisitions by Loan Parties in assets that are not (or do not become) owned by
a Loan Party or in Capital Stock of Persons that do not become Loan Parties
shall not exceed $750,000,000; provided the requirement of this clause (e) shall
not apply if the Consolidated Leverage Ratio on a pro forma basis after giving
effect to such acquisition as if such acquisition had occurred on the first day
of the most recent period of four (4) consecutive fiscal quarters for which
financial statements have been delivered does not exceed 2.00 to 1.00;


(f)     the Borrower shall have delivered to the Administrative Agent at least
five (5) Business Days (or such shorter period acceptable to the Administrative
Agent) prior to such proposed acquisition, a Compliance Certificate certifying
compliance with the Consolidated Leverage Ratio as required under clause (d)
above and compliance with clause (e) above and (g) below, together with
reasonably detailed back-up for determining such compliance, and, if the total
consideration paid in connection with such Permitted Acquisition (including any
Earn-Out Obligations and any Indebtedness of any Acquired Person that is assumed
by the Borrower or any of its Subsidiaries following such acquisition) exceeds
$100,000,000, unless the Administrative Agent shall otherwise agree, the
Borrower shall have provided the Administrative Agent and the Lenders with (A)
historical financial statements for the last three fiscal years (or, if less,
the number of years since formation) of the person or business to be acquired
(audited if available without undue cost or delay) and unaudited financial
statements thereof for the most recent interim period which are available, (B)
copies of all material documentation pertaining to such transaction, and (C) all
such other information and data relating to such transaction or the person or
business to be acquired as may be reasonably requested by the Administrative
Agent; and






--------------------------------------------------------------------------------




(g)     any Person or assets or division as acquired in accordance herewith
shall be in substantially the same business or lines of business in which the
Borrower and/or its Subsidiaries are engaged, or are permitted to be engaged as
provided in Section 8.15, as of the time of such acquisition.


“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums, accrued and unpaid interest and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by any amount equal to any existing commitments unutilized thereunder; (c)
the respective obligor or obligors shall be the same on the refinancing
Indebtedness as on the Indebtedness being refinanced; (d) the security, if any,
for the refinancing Indebtedness shall be substantially the same as that for the
Indebtedness being refinanced (except to the extent that less security is
granted to holders of refinancing Indebtedness); and (e) if the Indebtedness
being refinanced is subordinated to the Obligations, the refinancing
Indebtedness is subordinated to the Obligations on terms that are at least as
favorable, taken as a whole, as the Indebtedness being refinanced (as determined
in good faith and, if requested by the Administrative Agent, certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower)
and the holders of such refinancing Indebtedness have entered into any customary
subordination or intercreditor agreements reasonably requested by the
Administrative Agent evidencing such subordination.


“Permitted Secured Refinancing Debt”: any secured Indebtedness (including
Convertible Debt) incurred by the Borrower in the form of one or more series of
senior secured notes or loans (other than Loans); provided that (i) such
Indebtedness shall be secured by the Collateral on a pari passu basis with the
Loans and shall not be secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) in the case of any term loans, such
term loans (x) shall have a maturity date that is not prior to the maturity date
of the Loans being refinanced and (y) shall not have a weighted average life to
maturity shorter than the remaining weighted average life to maturity of any of
the Loans then being refinanced, (iv) in the case of any notes, the terms of
such notes shall not provide for any scheduled repayment, mandatory redemption,
sinking fund obligation or other principal payment prior to the maturity date of
the Loans then being refinanced, other than (A) customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event,
liquidation or dissolution or other customary events, and customary acceleration
rights upon an event of default and (B) offers or rights to convert or exchange
Convertible Debt, (v) such Indebtedness shall have pricing, fees (including
upfront fees and OID), optional prepayment, redemption premiums and
subordination terms as determined by the Borrower and the investors providing
such Indebtedness, (vi) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (iv) and (v) above) are (taken as a whole) no more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Refinanced Debt (except for covenants or other provisions
applicable only to periods after the Maturity Date), (vii) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (viii) such Indebtedness shall not be guaranteed by any
Person other than a Loan Party and (ix) a senior representative acting on behalf
of the holders of such Indebtedness shall have become party to or otherwise
subject to the provisions of a customary intercreditor agreement reasonably
satisfactory to the Administrative Agent.


“Permitted Unsecured Refinancing Debt”: unsecured Indebtedness (including
Convertible Debt) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans (other than Loans); provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (ii) in the
case of any term loans, such term loans (x) shall have a maturity date that is
not prior to the maturity




--------------------------------------------------------------------------------




date of the Loans being refinanced and (y) shall not have a weighted average
life to maturity shorter than the remaining weighted average life to maturity of
any of the Loans then being refinanced, (iii) in the case of any notes, the
terms of such notes shall not provide for any scheduled repayment, mandatory
redemption, sinking fund obligation or other principal payment prior to the
maturity date of the Loans then being refinanced, other than (A) customary
offers to purchase upon a change of control, asset sale or casualty or
condemnation event, liquidation or dissolution or other customary events, and
customary acceleration rights upon an event of default and (B) offers or rights
to convert or exchange Convertible Debt, (iv) such Indebtedness shall have
pricing, fees (including upfront fees and OID), optional prepayment, redemption
premiums and subordination terms as determined by the Borrower and the investors
providing such Indebtedness, (v) the terms and conditions of such Indebtedness
(except as otherwise provided in clause (iii) and (iv) above) are (taken as a
whole) no more favorable to the lenders or holders providing such Indebtedness,
than those applicable to the Refinanced Debt (except for covenants or other
provisions applicable only to periods after the Maturity Date), (vi) such
Indebtedness shall not be guaranteed by any Person other than a Loan Party and
(vii) such Indebtedness shall not be secured by any Lien on any property or
assets of the Borrower or any Subsidiary.


“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.


“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform”: as defined in Section 11.2(b).


“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.


“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.


“Pro Forma Financial Statements”: as defined in Section 5.1(a).


“Projections”: as defined in Section 7.2(b).


“Properties”: as defined in Section 5.17(a).


“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.


“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the ninety-first (91st) day following the
Maturity Date, or (y) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for




--------------------------------------------------------------------------------




(i) debt securities or (ii) any Capital Stock referred to in clause (x) above,
in each case, at any time on or after the ninety-first (91st) day following the
Maturity Date.


“Qualified Counterparty”: with respect to any Hedge Agreement, any counterparty
thereto that is, or that at the time such Hedge Agreement was entered into, was,
a Lender, an Affiliate of a Lender, an Agent or an Affiliate of an Agent (or, in
the case of any such any Hedge Agreement entered into prior to the Closing Date,
any counterparty that was a Lender, an Affiliate of a Lender, an Agent or an
Affiliate of an Agent on the Closing Date).


“Qualifying Lender”: as defined in Section 4.1(b)(iv)(C).


“Quarterly Payment Date”: March 31, June 30, September 30 and December 31 of
each year.


“Recovery Event”: any settlement of or payment in excess of $5,000,000 in
respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.


“Refinanced Loans”: as defined in Section 11.1.


“Register”: as defined in Section 11.6(d).


“Regulation T”: Regulation T of the Board as in effect from time to time.


“Regulation U”: Regulation U of the Board as in effect from time to time.


“Regulation X”: Regulation X of the Board as in effect from time to time.


“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.


“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.


“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.


“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment
Deferred Amount relating thereto less any amount expended prior to the relevant
Reinvestment Prepayment Date to acquire or repair assets useful in the
Borrower’s or its Subsidiaries’ businesses.


“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event, or, if within such twelve (12) month period the Borrower or a Subsidiary
has entered into an agreement in definitive form to apply any such Net Cash
Proceeds to a Reinvestment Event, then such period shall be extended, solely for
purposes of applying such Net Cash Proceeds pursuant to such agreement, for a
period of six (6) months and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets
useful in the Borrower’s or its Subsidiaries’ businesses with all or any portion
of the relevant Reinvestment Deferred Amount.


“Related Party Register”: as defined in Section 11.6(d).






--------------------------------------------------------------------------------




“Release”: any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.


“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.


“Replacement Loans”: as defined in Section 11.1.


“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.


“Repricing Transaction”: the prepayment or refinancing of all or a portion of
the Loans with the incurrence by any Loan Party of any loans and having an
effective interest cost or weighted average yield (as determined by the
Administrative Agent consistent with generally accepted financial practice and,
in any event, excluding any arrangement or commitment fees in connection
therewith) that is less than the interest rate for or weighted average yield (as
determined by the Administrative Agent on the same basis) of the Loans then in
effect, including without limitation, as may be effected through any amendment
to this Agreement relating to the interest rate for, or weighted average yield
of, the Loans; provided, that in no event shall any prepayment, refinancing or
amendment of the Loans in connection with a Change of Control, Permitted
Acquisition or other permitted Investment constitute a Repricing Transaction.


“Required Lenders”: at any time, the holders of more than 50% of the aggregate
Exposures.


“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
binding determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower.


“Restricted Payments”: as defined in Section 8.6.


“Retained Excess Cash Flow Amount”: at any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of Excess Cash Flow for each Excess
Cash Flow Payment Period ending after the Closing Date and prior to such date.


“Retained Percentage”: with respect to any Excess Cash Flow Payment Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Payment
Period.


“S&P”: Standard & Poor’s Ratings Services.


“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous
Governmental Authority.


“Secured Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded Debt
secured by a Lien on all or any portion of the Collateral or any other assets of
any of the Loan Parties as of such date less the lesser of (x) the amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries and
cash and Cash Equivalents of the Borrower and its Subsidiaries restricted in
favor of the Administrative Agent, the Collateral Agent or any Secured Party and
(y) $100,000,000 to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for the period of four consecutive fiscal quarters ended on such date (or, if
such date is not the last day of any fiscal quarter, the most recently completed
fiscal quarter for which




--------------------------------------------------------------------------------




financial statements are required to have been delivered pursuant to Section
7.1), in each case with such pro forma adjustments to Consolidated Funded Debt
and Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.3.


“Secured Parties”: the collective reference to the Lenders, the Administrative
Agent, the Collateral Agent, the Qualified Counterparties and each of their
successors and permitted assigns.


“Securities Act”: the Securities Act of 1933, as amended.


“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Intellectual Property Security Agreements
and all other security documents hereafter delivered to the Administrative Agent
or the Collateral Agent granting a Lien on any Property of any Person to secure
the Obligations of any Loan Party under any Loan Document or Specified Hedge
Agreement.


“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.


“Software”: as defined in the definition of Intellectual Property.


“Solicited Discount Proration”: as defined in Section 4.1(b)(iv)(C).


“Solicited Discounted Prepayment Amount”: as defined in Section 4.1(b)(iv)(A).


“Solicited Discounted Prepayment Notice”: a written notice of the Borrower of
Solicited Discounted Prepayment Offers made pursuant to Section 4.1(b)(iv)
substantially in the form of Exhibit L.


“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.


“Solicited Discounted Prepayment Response Date”: as defined in Section
4.1(b)(iv)(A).


“Solvent”: as to any Person at any time, that (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) the present fair salable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on the sum of its debts and other
liabilities, including contingent liabilities; (c) such Person has not, does not
intend to, and does not believe (nor should it reasonably believe) that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise); and (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.


“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year.


“Specified Discount”: as defined in Section 4.1(b)(ii)(A).


“Specified Discount Prepayment Amount”: as defined in Section 4.1(b)(ii)(A).


“Specified Discount Prepayment Notice”: a written notice of the Borrower Offer
of Specified Discount Prepayment made pursuant to Section 4.1(b)(ii)
substantially in the form of Exhibit O.




--------------------------------------------------------------------------------






“Specified Discount Prepayment Response”: the irrevocable written response by
each Lender, substantially in the form of Exhibit P, to a Specified Discount
Prepayment Notice.


“Specified Discount Prepayment Response Date”: as defined in Section
4.1(b)(ii)(A).


“Specified Discount Proration”: as defined in Section 4.1(b)(ii)(C).


“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) any Loan
Party and (b) any Qualified Counterparty, as counterparty; provided that any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement;
provided, however, nothing herein shall limit the rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement.


“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary of the Borrower for which a security interest can be
perfected by delivering such certificates.


“Submitted Amount”: as defined in Section 4.1(b)(iii)(A).


“Submitted Discount”: as defined in Section 4.1(b)(iii)(A).


“Subordinated Indebtedness”: any Junior Indebtedness of the Borrower or a
Guarantor the payment of principal and interest of which and other obligations
of the Borrower or such Guarantor in respect thereof are subordinated to the
prior payment in full of the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.


“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
Notwithstanding the foregoing, (i) prior to the consummation of the merger of
Acquisition Sub with and into the Target pursuant to the Acquisition Agreement,
neither the Target nor any of its Subsidiaries shall be deemed to be a
Subsidiary of the Borrower or any of its Subsidiaries and (ii) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries (except for purposes of the definition of Unrestricted Subsidiary
contained herein) for purposes of this Agreement.


“Subsidiary Redesignation”: as defined in Section 7.13


“Survey”: a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged




--------------------------------------------------------------------------------




Property; provided that the Borrower shall have a reasonable amount of time to
deliver such redated survey, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the Title Company, (iv) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and (v)
sufficient for the Title Company to remove all standard survey exceptions from
the title insurance policy (or commitment) relating to such Mortgaged Property
and issue customary endorsements or (b) otherwise reasonably acceptable to the
Collateral Agent.


“Target”: OPNET Technologies, Inc., a Delaware corporation.


“Taxes”: all present or future taxes, levies, imposts, duties, fees, deductions
or withholdings or other charges imposed by any Governmental Authority, and any
interest, penalties or additions to tax imposed with respect thereto.


“Title Company”: any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Collateral Agent.


“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.


“Transactions”: collectively, (a) the consummation of the Acquisition, (b) the
borrowing of the Loans on the Closing Date and (c) the other transactions
contemplated by the Loan Documents.


“Transferee”: any Assignee or Participant.


“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.


“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.


“UCC Filing Collateral”: Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.


“United States”: the United States of America.


“Unrestricted Subsidiary”: (A) any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary and (B) any subsidiary of an Unrestricted
Subsidiary.


“Voluntary Prepayment”: a prepayment of the Loans with Internally Generated
Cash.


“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote, directly or indirectly, in the
election of the board of directors or Equivalent Managing Body of such Person.


“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.


1.2 Other Definitional Provisions.


(a)     Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.






--------------------------------------------------------------------------------




(b)     As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and permitted assigns.


(c)     The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.


(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.


(e)     Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP in
effect as of the date hereof; provided that, if either the Borrower notifies the
Administrative Agent that such Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Administrative Agent, the Borrower and the Required Lenders
shall negotiate in good faith to amend such provision to preserve the original
intent in light of the change in GAAP; provided that such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


(f)     When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.


1.3 Pro Forma Adjustments.


In the event that the Borrower or any Subsidiary incurs, assumes, guarantees,
redeems, retires or extinguishes any Indebtedness (other than Indebtedness
incurred under any revolving credit facility or other incurrence of Indebtedness
for working capital purposes pursuant to working capital facilities unless, in
each case, such Indebtedness has been permanently repaid and has not been
replaced) subsequent to the commencement of the period for which the
Consolidated Leverage Ratio or the Secured Leverage Ratio is being calculated
but prior to or simultaneously with the event for which the calculation of the
Consolidated




--------------------------------------------------------------------------------




Leverage Ratio or the Secured Leverage Ratio is made (the “Calculation Date”),
then the Consolidated Leverage Ratio or the Secured Leverage Ratio, as the case
may be, shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishment of Indebtedness
as if the same had occurred at the beginning of the applicable period.


For purposes of making computations herein, Investments, acquisitions,
dispositions, mergers, consolidations and discontinued operations (as determined
in accordance with GAAP) that have been made (or committed to be made pursuant
to a definitive agreement) by the Borrower or any of its Subsidiaries during the
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and discontinued operations (and the change in any associated
Indebtedness and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the reference period. If since the beginning of
such period any Person that subsequently became a Subsidiary or was merged with
or into the Borrower or any of its Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
consolidation or discontinued operation that would have required adjustment
pursuant to this definition, then the Consolidated Leverage Ratio and the
Secured Leverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
consolidation or discontinued operation had occurred at the beginning of the
applicable period.


For purposes of this Section 1.3, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and may include,
without duplication, cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies resulting from such Investment,
acquisition, disposition, merger, consolidation or discontinued operation
(including the Transactions) or other transaction, in each case calculated in
the manner described in, and not to exceed the amount set forth in clause (l)
of, the definition of Consolidated EBITDA.


If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the applicable calculation date had been the applicable rate
for the entire period (taking into account any Hedge Obligations applicable to
such Indebtedness). Interest on a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the second paragraph of this Section 1.3. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.


SECTION 2. AMOUNT AND TERMS OF COMMITMENTS


2.1 Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (a “Loan”) to the Borrower on the Closing
Date in an amount not to exceed the amount of the Commitment of such Lender. The
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.


2.2 Procedure for Borrowing. The Borrower shall give the Administrative Agent
irrevocable notice substantially in the form of Exhibit B-1 (which notice must
be received by the Administrative Agent prior to 2:00 p.m., New York City time,
on the anticipated Closing Date) requesting that the Lenders make the Loans on
the Closing Date and specifying the amount to be borrowed. Upon receipt of such
notice the




--------------------------------------------------------------------------------




Administrative Agent shall promptly notify each Lender thereof. Not later than
2:00 p.m., New York City time, on the Closing Date, each Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender. The Administrative Agent shall make the proceeds of such Loan or Loans
available to the Borrower on the Closing Date by wire transfer in immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.


2.3 Repayment of Loans. On each Quarterly Payment Date, beginning with the
Quarterly Payment Date on March 31, 2013, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the principal amount
of Loans then outstanding in an amount equal to 0.25% of the aggregate initial
principal amounts of all Loans theretofore borrowed by the Borrower pursuant to
Section 2.1 (which amounts shall be reduced as a result of the application of
prepayments (which, for the avoidance of doubt, shall not include repayments
pursuant to this Section 2.3) in accordance with the order of priority set forth
in Section 4.8). The remaining unpaid principal amount of the Loans and all
other Obligations under or in respect of the Loans shall be due and payable in
full, if not earlier in accordance with this Agreement, on the Maturity Date.


2.4 Incremental Loans.


(a)     Borrower Request. The Borrower may at any time and from time to time
after the Closing Date by written notice to the Administrative Agent elect to
increase the Facility and/or request the establishment of one or more new term
loan facilities (each, an “Incremental Facility”) with term loan commitments
(each, an “Incremental Commitment”) in an amount not in excess of $250,000,000
in the aggregate, and in minimum increments of $1,000,000 and a minimum amount
of $10,000,000 (or such lesser amount equal to the remaining maximum amount of
permitted Incremental Commitments). Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Borrower proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
three (3) Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Person (which, if not a
Lender, an Approved Fund or an Affiliate of a Lender, shall be reasonably
satisfactory to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed)) to whom the Borrower proposes any such Incremental
Commitment be allocated and the amounts of such allocations.


(b)     Conditions. The requested Incremental Commitments shall become effective
as of such Increase Effective Date; provided that:


(i) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such Increase Effective Date as if made on and as of such
Increase Effective Date (except to the extent made as of a specific date, in
which case such representation and warranty shall be true and correct in all
material respects on and as of such specific date);


(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Increase Effective Date;


(iii) after giving pro forma effect to the borrowings to be made on the Increase
Effective Date as of the date of the most recent financial statements delivered
pursuant to Section 7.1(a) or (b), the Secured Leverage Ratio shall not exceed
3.50 to 1.00;


(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and






--------------------------------------------------------------------------------




(v) no Lender will be required to participate in any Incremental Facility
without its consent.


(c)     Terms of Incremental Loans and Incremental Commitments. The terms and
provisions of the Incremental Loans made pursuant to the Incremental Commitments
shall be as follows:


(i)     terms and provisions of Loans made pursuant to Incremental Commitments
(the “Incremental Loans”) shall be on terms consistent with the existing Loans
(except as otherwise set forth herein) and, to the extent not consistent with
such existing Loans, on terms agreed upon between the Borrower and the Lenders
providing such Incremental Loans and reasonably acceptable to the Administrative
Agent (except as otherwise set forth herein) (it being understood that
Incremental Loans may be part of the existing tranche of Loans or may comprise
one or more new tranches of Loans);


(ii)     the weighted average life to maturity of all new Incremental Loans
shall be no shorter than the then remaining weighted average life to maturity of
the existing Loans;


(iii)     the maturity date of Incremental Loans shall not be earlier than the
Maturity Date; and


(iv)     the all-in-yield applicable to any Incremental Loan that is pari passu
in right of payment and with respect to security with the existing Loans will be
determined by the Borrower and the Lenders providing such Incremental Loan and
such all-in yield (including in the form of interest rate margins, original
issue discount (based on a four (4) year average life to maturity or, if less,
the remaining life to maturity), upfront fees, minimum Eurodollar Rate or
minimum Base Rate, but excluding arrangement, commitment, structuring and
underwriting fees and any amendment fees paid or payable to the Joint Lead
Arrangers (or their affiliates) or the Lenders in their respective capacities as
such in connection with the existing Facility or to one or more arrangers (or
their affiliates) in their capacities as such applicable to the Facility) will
not be more than 0.50% higher than the corresponding all-in yield (determined on
the same basis) applicable to the existing Facility, unless the interest rate
margin with respect to the existing Facility is increased by an amount equal to
the difference between
the all-in yield with respect to the Incremental Facility and the corresponding
all-in yield on the existing Facility, minus 0.50%;


The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them (in the case of the Administrative Agent, to the
extent required herein). The Increase Joinder may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.4. In addition,
unless otherwise specifically provided herein, all references in the Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Loans made pursuant to this Agreement.


(d)     Making of Incremental Loans. On any Increase Effective Date on which
Incremental Commitments are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender with such an Incremental Commitment
shall make an Incremental Loan to the Borrower in an amount equal to its
Incremental Commitment.


(e)     Ranking. The Incremental Loans and Incremental Commitments established
pursuant to this Section 2.4 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from (x) security interests created by the Security Documents and the
guarantees of the Guarantors, except that the security interests securing the
Incremental Loans and Incremental Commitments may rank junior to the security
interests securing the Facility as set forth in the Increase




--------------------------------------------------------------------------------




Joinder and pursuant to customary intercreditor agreements reasonably
satisfactory to the Administrative Agent and (y) prepayments of the Facility
unless the Borrower and the Lenders in respect of the Incremental Facility elect
lesser payments, except that the right of payment under the Incremental Loans
and Incremental Commitments may rank junior to the right of payment under the
Facility as set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Loans or any such Incremental Commitments.


2.5     Fees. The Borrower agrees to pay closing fees to each Lender on the
Closing Date as fee compensation for such Lender’s Commitment in an amount equal
to 0.50% of the aggregate principal amount of the Loans made by such Lender on
the Closing Date, payable to such Lender on the Closing Date; provided that, at
the option of the Joint Lead Arrangers, such closing fees shall be structured as
original issue discount.


2.6     Extension of Maturity Date in Respect of Facility.


(a)     Requests for Extension. The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not later than 30
days prior to the Maturity Date then in effect hereunder in respect of the
Facility (the “Existing Maturity Date”), request that each Lender extend such
Lender’s Maturity Date in respect of the Facility; provided that (i) the
interest rate margins, interest rate “floors,” fees and maturity applicable to
any Loan shall be determined by the Borrower and the Extending Lenders and (ii)
any such extension shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Extending Lenders.


(b)     Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given within
10 Business Days of delivery of the notice referred to in clause (a) (or such
other period as the Borrower and the Administrative Agent shall mutually agree)
(the “Notice Date”), advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise the Administrative Agent
on or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.


(c)     Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section promptly
following the Notice Date.


(d)     Additional Commitment Lenders. The Borrower shall have the right to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Lender”) as provided in Section 11.6; provided that each of such Additional
Lenders shall enter into an Assignment and Assumption pursuant to which such
Additional Lender shall undertake a Commitment (and, if any such Additional
Lender is already a Lender, its Commitment shall be in addition to any other
Commitment of such Lender hereunder on such date).


(e)     Extension Requirement. If (and only if) any Lender has agreed so to
extend its Maturity Date (each, an “Extending Lender”), the Maturity Date of
each Extending Lender and of each Additional Lender shall be extended subject to
the terms of any such notice of extension and each Additional Lender shall
thereupon become a “Lender” for all purposes of this Agreement.


(f)     Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the effective date of such extension
signed by a Responsible Officer of the Borrower (i) certifying and attaching the




--------------------------------------------------------------------------------




resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.6, the representations and warranties
contained in subsections (a) and (b) of Section 5.1 shall be deemed to refer to
the most recent statements furnished pursuant to subsection (c), of Section
6.01, and (B) no Default exists. In addition, on the Maturity Date of each
Non-Extending Lender, the Borrower shall repay any non-extended Loans of such
Non-Extending Lender outstanding on such date.


(g)     Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower and the Administrative
Agent shall be entitled to enter into any amendments to this Agreement necessary
or desirable to reflect the extensions pursuant to this Section 2.6.


SECTION 3. [RESERVED]


SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS


4.1 Optional Prepayments.


(a)     The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than 2:00 p.m., New York City time, three
(3) Business Days prior thereto, in the case of Eurodollar Loans, and no later
than 2:00 p.m., New York City time, one (1) Business Day prior thereto, in the
case of Base Rate Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or Base Rate Loans
and the manner in which such prepayment is to be applied pursuant to Section
4.8(b); provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 4.11; provided, further, that such notice
may be contingent on the occurrence of a refinancing or the consummation of a
sale, transfer, lease or other Disposition of assets and may be revoked or the
termination date deferred if the refinancing or sale, transfer, lease or other
Disposition of assets does not occur. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. Partial prepayments of Eurodollar Loans shall be in an aggregate
principal amount of $500,000 or integral multiples of $100,000 in excess
thereof. Partial prepayments of Base Rate Loans shall be in an aggregate
principal amount of $250,000 or integral multiples of $100,000 in excess
thereof.


(b)     Notwithstanding anything in any Loan Document to the contrary, so long
as no Default or Event of Default has occurred and is continuing, the Borrower
may also purchase the outstanding Loans (or a Subsidiary may purchase such
outstanding Loans) (which shall, for the avoidance of doubt, be automatically
and permanently canceled immediately upon acquisition by the Borrower or such
Subsidiary) on the following basis; provided that (i) the Borrower or a
Subsidiary, as the case may be, shall represent and warrant as of the date of
any assignment to the Borrower or its Subsidiary that it does not have any
material non-public information with respect to the Borrower, its Subsidiaries
and its securities for purposes of United States securities laws that has not
been disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to the Borrower, any of its
Subsidiaries or Affiliates) prior to such time, (ii) [reserved], and (iii) any
offer to purchase or take by assignment any Loans by the Borrower or its
Subsidiaries shall have been made pursuant to the provisions of this Section
4.1(b):


(i)     Any Group Member shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or Borrower
Solicitation of Discounted




--------------------------------------------------------------------------------




Prepayment Offer (any such prepayment, the “Discounted Loan Prepayment”), in
each case made in accordance with this Section 4.1(b); provided that no Group
Member shall initiate any action under this Section 4.1(b) in order to make a
Discounted Loan Prepayment unless (I) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Loan Prepayment as a
result of a prepayment made by a Group Member on the applicable Discounted
Prepayment Effective Date; or (II) at least three (3) Business Days shall have
passed since the date the Group Member was notified that no Lender was willing
to accept any prepayment of any Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of any Group
Member’s election not to accept any Solicited Discounted Prepayment Offers.


(ii)     (A) Subject to the proviso to subsection (i) above, any Group Member
may from time to time offer to make a Discounted Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Group Member, to (x) each Lender and/or
(y) each Lender on an individual tranche basis, (II) any such offer shall
specify the aggregate principal amount offered to be prepaid (the “Specified
Discount Prepayment Amount”) with respect to each applicable tranche, the
tranche or tranches of Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Loans to be prepaid (it being
understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Loans
and, in such event, each such offer will be treated as a separate offer pursuant
to the terms of this Section), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$500,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each applicable Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time, on the third Business
Day after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).


(B)     Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.


(C)     If there is at least one Discount Prepayment Accepting Lender, the
relevant Group Member will make a prepayment of outstanding Loans pursuant to
this paragraph (C) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (B)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Group Member
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days




--------------------------------------------------------------------------------




following the Specified Discount Prepayment Response Date, notify (I) the
relevant Group Member of the respective Lenders’ responses to such offer, the
Discounted Pre-payment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Group Member and such Lenders shall be conclusive and binding for
all purposes absent manifest error. The payment amount specified in such notice
to the Group Member shall be due and payable by such Group Member on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (c) below).


(iii)     (A) Subject to the proviso to subsection (i) above, any Group Member
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Group Member, to (x) each Lender and/or
(y) each Lender with respect to any Loans on an individual tranche basis, (II)
any such notice shall specify the maximum aggregate principal amount of the
relevant Loans (the “Discount Range Prepayment Amount”), the tranche or tranches
of Loans subject to such offer and the maximum and minimum percentage discounts
to par (the “Discount Range”) of the principal amount of such Loans with respect
to each relevant tranche of Loans willing to be prepaid by such Group Member (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by the relevant Group Member
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each applicable Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York City time, on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”). Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Loans of the applicable
tranche or tranches and the maximum aggregate principal amount and tranches of
such Lender’s Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount. Any Lender whose Discount Range Prepayment
Offer is not received by the Auction Agent by the Discount Range Prepayment
Response Date shall be deemed to have declined to accept a Discounted Loan
Prepayment of any of its Loans at any discount to their par value within the
Discount Range.


(B) The Auction Agent shall review all Discount Range Prepayment Offers which
were received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with such Group Member and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (iii). The relevant Group Member
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by the Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range




--------------------------------------------------------------------------------




(such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (C)) at the Applicable Discount (each such
Lender, a “Participating Lender”).


(C) If there is at least one Participating Lender, the relevant Group Member
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Group Member and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Group Member of
the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (II)
each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Group Member and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Group Member
shall be due and payable by such Group Member on the Discounted Prepayment
Effective Date in accordance with subsection (vi) below (subject to subsection
(c) below).


(iv)     (A) Subject to the proviso to subsection (i) above, any Group Member
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Group Member, to (x) each
Lender and/or (y) each Lender on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate amount of the Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Loans such Group
Member is willing to prepay at a discount (it being understood that different
Solicited Discounted Prepayment Amounts may be offered with respect to different
tranches of Loans and, in such event, each such offer will be treated as a
separate offer pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by such Group Member shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each applicable Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York City time on the third Business Day after the date of
delivery of such notice to such Lenders (the




--------------------------------------------------------------------------------




“Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Loan and the maximum aggregate principal amount and tranches of such
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.


(B) The Auction Agent shall promptly provide the relevant Group Member with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Group Member shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Group Member (the
“Acceptable Discount”), if any. If the Group Member elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Group Member from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (B) (the “Acceptance Date”), the Group
Member shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Group Member by the
Acceptance Date, such Group Member shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.


(C) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Group Member and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Group Member at
the Acceptable Discount in accordance with this Section 4.1(b)(iv). If the Group
Member elects to accept any Acceptable Discount, then the Group Member agrees to
accept all Solicited Discounted Prepayment Offers received by the Auction Agent
by the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Group Member will prepay outstanding Loans
pursuant to this subsection (iv) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Group Member and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Group Member of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Loan Prepayment and the tranches to
be prepaid,




--------------------------------------------------------------------------------




(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Loans and the tranches to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Group Member and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Group Member
shall be due and payable by such Group Member on the Discounted Prepayment
Effective Date in accordance with subsection (vi) below (subject to subsection
(c) below).


(v)     In connection with any Discounted Loan Prepayment, the relevant Group
Member and the Lenders acknowledge and agree that the Auction Agent may require
as a condition to any Discounted Loan Prepayment, the payment of reasonable
customary fees and expenses from such Group Member in connection therewith.


(vi)     If any Loan is prepaid in accordance with paragraphs (ii) through (iv)
above, the relevant Group Member shall prepay such Loans on the Discounted
Prepayment Effective Date. The relevant Group Member shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Loans on a pro rata basis across such
installments. The Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. The aggregate principal amount of the
tranches and installments of the relevant Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the tranches
of Loans prepaid on the Discounted Prepayment Effective Date in any Discounted
Loan Prepayment.


(vii)     To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 4.1(b), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the relevant Group Member.


(viii)     Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 4.1(b), each notice or other communication required to
be delivered or otherwise provided to the Auction Agent (or its delegate) shall
be deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.


(ix)     The relevant Group Member and the Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this Section
4.1(b) by itself or through any Affiliate of the Auction Agent and expressly
consent to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 4.1(b) as well as activities of the
Auction Agent.


(c)     The relevant Group Member shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Loan Prepayment and rescind the applicable




--------------------------------------------------------------------------------




Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the applicable Specified Discount Prepayment Response Date (and if
such offer is revoked pursuant to the preceding clauses, any failure by such
Group Member to make any prepayment to a Lender, as applicable, pursuant to this
Section 4.1(b) shall not constitute a Default or Event of Default under Section
9.1).


(d)     Notwithstanding anything in any Loan Document to the contrary, in the
event that, on or prior to the first anniversary of the Closing Date, the
Borrower (x) makes any prepayment of Loans pursuant to Section 4.1(a) or 4.2(a)
in connection with any Repricing Transaction, or (y) effects any amendment of
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each applicable Lender, (I)
in the case of clause (x), a prepayment premium of 1% of the principal amount of
the Loans being prepaid and (II) in the case of clause (y), a payment equal to
1% of the aggregate principal amount of the applicable Loans outstanding
immediately prior to such amendment.


4.2 Mandatory Prepayments.


(a)     If after the Closing Date any Indebtedness shall be incurred or issued
by any Group Member (other than Excluded Indebtedness (other than Permitted
Secured Refinancing Debt and Permitted Unsecured Refinancing Debt)), an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied on the date of
such incurrence or issuance toward the prepayment of the Loans as set forth in
Section 4.2(d).
(b)     (1) If on any date any Group Member shall receive Net Cash Proceeds from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, an amount equal to 100% of such Net Cash Proceeds
shall be applied on such date toward the prepayment of the Loans as set forth in
Section 4.2(d); provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Loans as set forth in Section 4.2(d).
    
(2)     Notwithstanding the foregoing, to the extent that (and for so long as)
any of or all of the Net Cash Proceeds of any Asset Sale or any Recovery Event
by a Foreign Subsidiary giving rise to mandatory prepayment pursuant to Section
4.2(b)(1) (each such Asset Sale and Recovery Event, a “Specified Asset Sale”)
are prohibited or delayed by applicable local Requirements of Law from being
repatriated to the jurisdiction of organization of the Borrower, the calculation
of Net Cash Proceeds shall be reduced by the amount so prohibited or delayed;
provided, that once such repatriation of any such affected Net Cash Proceeds is
permitted under the applicable local Requirements of Law, the Group Members
shall be treated as having received Net Cash Proceeds equal to the amount of
such reduction.


(c)     The Borrower shall, on each Excess Cash Flow Application Date, apply the
ECF Percentage of the excess, if any, of (i) Excess Cash Flow for the related
Excess Cash Flow Payment Period minus (ii) Voluntary Prepayments made (x) during
such Excess Cash Flow Payment Period (and not previously applied pursuant to
clause (y) below) or (y), at the option of the Borrower, on or prior such
Excess Cash Flow Application Date, toward the prepayment of the Loans as set
forth in Section 4.2(d). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than ten (10) days after the date
on which the financial statements referred to in Section 7.1(a) for the fiscal
year of the Borrower with respect to which such prepayment is made are required
to be delivered to the Lenders.


(d)     Amounts to be applied in connection with prepayments made pursuant to
this Section 4.2 shall be applied to the prepayment of the Loans in accordance
with Section 4.8 and first, to Base Rate Loans and, second, to Eurodollar Loans.
Each prepayment of the Loans under this Section 4.2 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.






--------------------------------------------------------------------------------




(e)     The Total Commitments (and the Commitments of each Lender) shall
terminate in its entirety at 5:00 p.m., New York City time, on the Closing Date.


(f)     For the avoidance of doubt, if any prepayment under Section 4.2(a) made
on or prior to the first anniversary of the Closing Date is a Repricing
Transaction, the repayment shall be subject to Section 4.1(d).


4.3 Conversion and Continuation Options.


(a)     The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 2:00 p.m., New York City time, on the Business Day
preceding the proposed conversion date; provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 2:00 p.m., New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor); provided that no
Base Rate Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.


(b)     Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations; and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.


4.4     Limitations on Eurodollar Tranches.


Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $500,000 or integral multiples of $100,000 in excess thereof (or, if less,
the then outstanding amount of the Eurodollar Loans (or, in the case of a
conversion, Base Rate Loans) to be borrowed, converted or continued) and (b) no
more than ten (10) Eurodollar Tranches shall be outstanding at any one time.


4.5     Interest Rates and Payment Dates.


(a)     Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.


(b)     Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.


(c)     Overdue amounts shall bear interest at a rate per annum equal to (i) in
the case of the Loans (including, overdue payments of principal and interest),
the rate that would otherwise be applicable thereto




--------------------------------------------------------------------------------




pursuant to the foregoing provisions of this Section plus 2.00% and (ii) in the
case of any other amounts, the non-default rate then applicable to Base Rate
Loans plus 2.00%, in each case from the date payment of such amount was due
until paid in full.
    
(d)     Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.


(e)     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of nonusuriousinterest permitted by applicable law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


4.6 Computation of Interest and Fees.


(a)     Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans the rate of interest on which is calculated on the basis of
clause (a) of the definition of Base Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.


(b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, promptly deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 4.6(a).


4.7     Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:


(a)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or


(b)     the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as reasonably determined and conclusively certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period,


the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least two (2)
Business Days prior to the first day of such Interest Period. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period, to Base
Rate Loans.




--------------------------------------------------------------------------------




Until such notice has been withdrawn by the Administrative Agent (which notice
the Administrative Agent agrees to withdraw promptly upon a determination that
the condition or situation which gave rise to such notice no longer exists), no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans under the Facility to Eurodollar Loans.


4.8     Pro Rata Treatment; Application of Payments; Payments.


(a)     The borrowing by the Borrower from the Lenders under Section 2.1 shall
be made pro rata according to the respective Percentages of the Lenders.


(b)     Each payment (including each prepayment) on account of principal of and
interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders. The amount
of each principal prepayment of the Loans made pursuant to Section 4.1(a) shall
be applied to reduce the then remaining installments of the Loans as specified
by the Borrower in the applicable notice of prepayment. The amount of each
principal prepayment of the Loans made pursuant to Section 4.2 shall be applied
to reduce the then remaining installments of the Loans as directed by the
Borrower or, in the absence of such direction, in direct order of maturity.


(c)     [Reserved].


(d)     All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction, defense, recoupment, setoff or
counterclaim and shall be made prior to 1:00 p.m., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.


(e)     Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may
but shall not be required to), in reliance upon such assumption, make available
to the Borrower a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans, on demand, from the Borrower.


(f)     Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making




--------------------------------------------------------------------------------




such payment, and the Administrative Agent may (but shall not be required to),
in reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.


(g)     Notwithstanding anything to the contrary contained herein, the
provisions of this Section 4.8 (i) shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii) shall not
restrict any transactions permitted by Section 4.1(b) or 11.6, or any “amend and
extend” transactions.


4.9     Requirements of Law.
    
(a)     If the adoption of, taking effect of or any change, in each case after
the date the applicable Lender becomes a party to this Agreement or the
applicable Participant acquires a participation in all or a portion of a
Lender’s rights and obligations under this Agreement, in any Requirement of Law
or in the administration, interpretation or application thereof or compliance by
any Lender with any request, guideline or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof (and, for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the implementation
of the recommendations of the Bank for International Settlements or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority), and all requests, rules, guidelines or directives
respectively in connection therewith are deemed to have gone into effect and
adopted subsequent to the date
hereof):


(i)     shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or


(ii)     shall impose on such Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender; and the result of any of the foregoing is to increase the cost to
such Lender of making, converting into, continuing or maintaining Eurodollar
Loans or to reduce any amount receivable hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, the
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.


(b)     If any Lender shall have reasonably determined that the adoption of,
taking effect of or any change in any Requirement of Law, in each case after the
date the applicable Lender becomes a party to this Agreement or the applicable
Participant acquires a participation in all or a portion of a Lender’s rights
and obligations under this Agreement, regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof (and, for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) and all requests, rules, guidelines or
directives respectively in connection therewith are deemed to have gone into
effect and adopted subsequent to the date hereof) shall




--------------------------------------------------------------------------------




have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.


(c)     A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any amounts incurred more than 180 days
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such 180 day period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. The Borrower shall pay such Lender, as the case may be, the
amount shown as due on any certificate referred to above within thirty (30) days
after receipt thereof.


(d)     For the avoidance of doubt, the foregoing provisions of this Section 4.9
shall not apply in the case of Taxes, which shall instead be governed
exclusively by Section 4.10.
    
4.10     Taxes.


(a)     Payments Free of Indemnified Taxes and Other Taxes. Any and all payments
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document shall (except to the extent required by law) be made free
and clear of and without deduction or withholding for any Taxes, provided that
if any Loan Party or any other applicable withholding agent shall be required by
applicable law to deduct or withhold any Indemnified Taxes (including any Other
Taxes) from any sum paid or payable by any Loan Party under any of the Loan
Documents, then (i) the sum payable by the applicable Loan Party shall be
increased as necessary so that after all required deductions or withholdings
have been made (including deductions applicable to additional sums payable under
this Section 4.10) the applicable Agent or Lender, as the case may be, receives
on the due date a net amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Loan Party shall make
such deductions or withholdings and (iii) the applicable Loan Party shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law.


(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)     Indemnification by the Borrower. The Loan Parties shall, jointly and
severally, indemnify each Agent or Lender, within ten (10) business days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 4.10) imposed on or payable by such Agent or
Lender, as the case may be, with respect to this Agreement or any other Loan
Document, and reasonable expenses arising therefrom, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth the amount
of such payment or liability delivered by a Lender (with a copy to the relevant
Agent), or by an Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.






--------------------------------------------------------------------------------




(d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.


(e)     Status of Lenders. Each Lender shall deliver to the Borrower and to the
Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in an
applicable jurisdiction. If any form, certification or other documentation
provided by a Lender pursuant to this Section 4.10(e) (including any of the
specific documentation described below) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower and the
Administrative Agent in writing that such Lender is not legally eligible to do
so.


Without limiting the generality of the foregoing,


(A)     any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent duly completed and executed originals of IRS Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent (in such number
of signed originals as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon request of the Borrower or the Administrative Agent) as
will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and


(B)     each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Borrower and the Administrative Agent (in such number of signed originals
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:


(i)     IRS Form W-8BEN (or any successor thereto) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,


(ii)     IRS Form W-8ECI (or any successor thereto) claiming that specified
payments (as applicable) under this Agreement or any other Loan Documents (as
applicable) constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States,


(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Sections 881(c) or 871(h) of the Code (the
“Portfolio Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit Q-1, Q-2, Q-3 or Q-4, as applicable (a “Tax Status Certificate”) and (y)
IRS Form W-8BEN (or any successor thereto),






--------------------------------------------------------------------------------




(iv)     where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)), or


(v)     any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable Laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and


Notwithstanding anything to the contrary in this Section 4.10(e), no Lender
shall be required to deliver any documentation pursuant to this Section 4.10(e)
that it is not legally eligible to provide.


(f)     FATCA. Without limiting the generality of Section 4.10(e), each Lender
shall use commercially reasonable efforts to deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable law and at
such times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
to avoid the imposition of withholding obligations under FATCA with respect to
such Lender.


(g)     If any Agent or Lender determines, in its good faith discretion, that it
has received a refund (whether received in cash or applied as an offset against
other Taxes due) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any Loan Party under this Section
4.10 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or Lender (including
any Taxes), as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of such Agent or Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent or
Lender in the event such Agent or Lender is required to repay such refund to
such Governmental Authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s written reasonable request, provide the Borrower with a copy of
any notice of assessment or other evidence reasonably satisfactory to the
Borrower of the requirement to repay such refund received from the Governmental
Authority. This subsection shall not be construed to require any Agent or Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.


(h)     The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.


4.11     Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss, cost or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may




--------------------------------------------------------------------------------




include an amount (other than with respect to clause (d)) equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin and the
Eurodollar Floor included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.


4.12     Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or (c)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.


4.13     Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a), (b) or (c) (such Lender, an “Affected Lender”), (b) is a
Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (b) or (c), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 4.11 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that, except in the case of clause (c)
hereof, the Borrower shall be obligated to pay the registration and processing
fee referred to therein), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 4.9 or 4.10(a), (b) or (c), as the case may be, (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender, and (ix) in the case of a Non-Consenting Lender, the
replacement financial institution or entity shall consent at the time of such
assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender.


4.14     Evidence of Debt.


(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.






--------------------------------------------------------------------------------




(b)     The Administrative Agent, on behalf of the Borrower (or, in the case of
an assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.


(c)     The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.


(d)     The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Loans of such Lender, substantially in the
form of Exhibit E, respectively, with appropriate insertions as to date and
principal amount.


4.15     Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.


SECTION 5. REPRESENTATIONS AND WARRANTIES


To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Borrower hereby represents and warrants to each Agent and each
Lender that:


5.1     Financial Condition.


(a)     The unaudited pro forma consolidated balance sheet and related
statements of income for the Borrower and its Subsidiaries (the “Pro Forma
Financial Statements”) as of and for the twelve month periods ended on September
30, 2012, copies of which have heretofore been furnished to each Lender, have
been prepared giving effect (as if such events had occurred on such date) to (i)
the consummation of the Acquisition, (ii) the Loans to be made under this
Agreement on the Closing Date and (iii) the payment of fees and expenses in
connection with the foregoing. The Pro Forma Financial Statements have been
prepared in good faith based on the assumptions set forth therein, which the
Borrower believed to be reasonable assumptions at the time such Pro Forma
Financial Statements were prepared, and present fairly in all material respects
on a pro forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at and for each of the dates and periods set forth
above, assuming that the events specified in the preceding sentence had actually
occurred at such date.




--------------------------------------------------------------------------------






(b)     (i) The audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of each of (A) the Borrower and its
Subsidiaries ended on or around December 31, 2011, 2010 and 2009, accompanied by
a report from Ernst & Young LLP and (B) the Target and its Subsidiaries as of
and for each of the fiscal years ended March 31, 2012, 2011 and 2010,
accompanied by a report from Deloitte & Touche LLP and (ii) the unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of each of (A) the Borrower and its Subsidiaries for the
fiscal quarters ended on or around September 30, 2012, June 30, 2012 and March
31, 2012 and (B) the Target and its Subsidiaries for the fiscal quarters ended
September 30, 2012 and June 30, 2012, present fairly in all material respects
the consolidated financial condition of each of the Borrower and its
Subsidiaries and the Target and its Subsidiaries, as the case may be, as at such
dates, and the consolidated results of their respective operations and cash
flows for such period then ended (subject to normal year-end audit adjustments
and the absence of footnotes in the case of the financial statements delivered
pursuant to clause (ii) above). All such financial statements delivered pursuant
to clauses (b)(i) and (b)(ii) above, including the related schedules and notes
thereto, have been prepared substantially in accordance with GAAP applied
consistently throughout the periods involved.


5.2     No Change. Since December 31, 2011, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.


5.3     Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member other than
the Borrower) or clauses (b), (c) and (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


5.4     Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4, (b) consents, authorizations, filings and notices which have been,
or will be, obtained or made and are in full force and effect on or before the
Closing Date, (c) any such consent, authorizations, filings and notices the
absence of which could not reasonably be expected to have a Material Adverse
Effect, and (d) the filings referred to in Section 5.19. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).






--------------------------------------------------------------------------------




5.5     No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate (a) the Organizational Documents of any Loan
Party, (b) any Requirement of Law, Governmental Authorization or any Contractual
Obligation of any Group Member and (c) will not result in, or require, the
creation or imposition of any Lien on any Group Member’s respective properties
or revenues pursuant to its Organizational Documents, any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents and Liens permitted by Section 8.3), except for any violation set
forth in clause (b) or (c) which could not reasonably be expected to have a
Material Adverse Effect.


5.6     Litigation and Adverse Proceedings. Except as disclosed on Schedule 5.6,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents,
which would in any respect impair the enforceability of the Loan Documents,
taken as a whole or (b) that could reasonably be expected to have a Material
Adverse Effect.


5.7     No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.


5.8     Ownership of Property; Liens.


(a)     Each Group Member has title in fee simple (or local law equivalent) to
all of its owned real property, a valid leasehold interest in all its leased
real property, and good title to, or a valid leasehold interest in, license to,
or right to use, all its other tangible Property material to its business, in
all material respects, and no such Property is subject to any Lien except as
permitted by Section 8.3. The tangible Property of the Group Members, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the Property which is required for the
business and operations of the Group Members as presently conducted.


(b)     Schedule 8 to the Perfection Certificate dated the Closing Date contains
a true and complete list of each interest in real property (i) owned by any
Group Member as of the date hereof and (ii) leased, subleased or otherwise
occupied or utilized by any Group Member, as lessee, sublessee, franchisee or
licensee, as of the date hereof.


(c)     No Mortgage encumbers improved real property that is located in Special
Flood Hazard Area unless flood insurance under the applicable Flood Insurance
Laws has been obtained in connection with Section 7.5.


5.9     Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect, to the knowledge of any Loan Party: (a) the
conduct of, and the use of Intellectual Property in, the business of the Group
Members as currently conducted (including the products and services of the Group
Members) does not infringe, misappropriate, or otherwise violate the
Intellectual Property rights of any other Person; (b) in the last two (2) years,
there has been no such claim, to the knowledge of any Loan Party, threatened in
writing against any Group Member; (c) to the knowledge of any Loan Party, there
is no valid basis for a claim of infringement, misappropriation, or other
violation of Intellectual Property rights against any Group Member; (d) to the
knowledge of any Loan Party, no Person is infringing, misappropriating, or
otherwise violating any Intellectual Property of any Group Member, and there has
been no such claim asserted or threatened in writing against any third party by
any Group Member or to the knowledge of any Loan Party, any other Person; and
(e) each Group Member has at all times complied with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by such Group Member.






--------------------------------------------------------------------------------




5.10     Taxes. Each Loan Party has filed or caused to be filed all federal,
state and other tax returns that are required to be filed by it and each Loan
Party has paid all federal, state and other taxes and any assessments made in
writing against it or any of its property by any Governmental Authority (other
than (a) any which are not yet due or the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party or (b) any which the failure to so file or pay
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect).


5.11     Federal Reserve Regulations. No Group Member is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any
extension of credit under this Agreement will be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X of
the Board.


5.12     Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act, as
amended, or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.


5.13     ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived has occurred or is reasonably expected to occur with respect to
any Single Employer Plan, and each Single Employer Plan and Multiemployer Plan
is in compliance in all respects with the applicable provisions of ERISA and the
Code except where such Reportable Event, failure, or non-compliance could not
reasonably be expected to have a Material Adverse Effect. No withdrawal by the
Borrower or any Commonly Controlled Entity from a Single Employer Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA
has occurred or is reasonably expected to occur, except as could not reasonably
be expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have a Material Adverse Effect, no termination of a Single Employer
Plan has occurred or is reasonably expected to occur. No Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen during the past five years,
except as could not reasonably be expected to have a Material Adverse Effect. No
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) has occurred or is reasonably expected to occur
with respect to any Plan, except as could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan and neither
the Borrower nor any Commonly Controlled Entity reasonably would become subject
to any liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made, except, in each case, for any liability that could not
reasonably be expected to result in a Material Adverse Effect. No failure to
make a required contribution to a Multiemployer Plan has occurred or is
reasonably expected to occur, except as could not reasonably be expected to have
a Material Adverse Effect. No such Multiemployer Plan is in Reorganization or
Insolvent or in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA), except as could not reasonably be
expected to have a Material Adverse Effect.


5.14     Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.






--------------------------------------------------------------------------------




5.15     Capital Stock and Ownership Interests of Subsidiaries. As of the
Closing Date (a) Schedule 5.15 sets forth the name and jurisdiction of formation
or incorporation of each Group Member and, as to each such Group Member (other
than the Borrower), states the beneficial and record owners thereof and the
percentage of each class of Capital Stock owned by any Loan Party, and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees,
independent contractors or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Group Member (other than the
Borrower), except as created by the Loan Documents or as permitted hereby.
Except as listed on Schedule 5.15, as of the Closing Date, no Group Member owns
any interests in any joint venture, partnership or similar arrangements with any
Person.


5.16     Use of Proceeds. The proceeds of the Loans shall be used to finance a
portion of the Transactions, including the payment of fees and expenses related
thereto, and to the extent not required for such purpose, for the Borrower’s
other general corporate purposes.


5.17     Environmental Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:


(a)     the facilities and properties owned or, to the Borrower’s knowledge,
leased or operated by any Group Member (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute a violation of, or could reasonably be expected to
give rise to liability under, any Environmental Law;


(b)     no Group Member has received any written claim, demand or notice of
violation alleging actual or potential liability with respect to any
Environmental Laws relating to any Group Member;


(c)     Materials of Environmental Concern have not been transported, sent for
treatment or disposed of from the Properties by any Group Member or, to the
Borrower’s knowledge, by any other person in violation of, or in a manner or to
a location that could reasonably be expected to give rise to result in any Group
Member incurring liability under, any Environmental Law, nor have any Materials
of Environmental Concern been released, generated, treated, or stored by any
Group Member or, to the Borrower’s knowledge, by any other person at, on, under
or from any of the Properties in violation of, or in a manner that could
reasonably be expected to result in any Group Member incurring liability under,
any applicable Environmental Law;


(d)     no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or, to the Borrower’s knowledge,
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or relating to any Group Member;


(e)     each Group Member, the Properties and all operations at the Properties
are in compliance with all applicable Environmental Laws; and


(f)     no Group Member has assumed by contract any liability of any other
Person under Environmental Laws, nor is any Group Member paying for or
conducting , in whole or in part, any response or other corrective action to
address any Materials of Environmental Concern at any location pursuant to any
Environmental Law.


5.18     Accuracy of Information, etc. No written statement contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (including the
Confidential Information




--------------------------------------------------------------------------------




Memorandum) (other than information of a general economic or industry-specific
nature), when taken as a whole, contained as of the date such statement,
information, document or certificate was furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading in the light of
the circumstances under which such statements were made after giving effect to
any supplements thereto; provided, however, that (i) with respect to the
projections and other pro forma financial information contained in the materials
referenced above, the Borrower represents only that the same were prepared in
good faith and are based upon assumptions believed by management of the Borrower
to be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
fact, is by its nature inherently uncertain and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount and (ii) no
representation is made with respect to information of a general economic or
industry nature.


5.19     Security Documents. The Guarantee and Collateral Agreement and each
other Security Document is, or upon execution will be, effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein and proceeds thereof (to
the extent a security interest can be created therein under the Uniform
Commercial Code). In the case of the Pledged Equity Interests described in the
Guarantee and Collateral Agreement, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests) are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement or any other Security Document, when financing statements and other
filings specified on Schedule 5.19 in appropriate form are filed in the offices
specified on Schedule 5.19 and upon the taking of possession or control by the
Collateral Agent of the Collateral with respect to which a security interest may
be perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by the Security Documents),
the Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 8.3) subject in the case of the Intellectual
Property that is the subject of any application or registration, to the
recordation of appropriate evidence of the Collateral Agent’s Lien in the United
States Patent and Trademark Office and/or United States Copyright Office, as
appropriate, and the taking of actions and making of filings necessary under the
applicable Requirements of Law to obtain the equivalent of perfection.


5.20     Solvency. The Borrower and its Subsidiaries (on a consolidated basis),
after giving effect to the Transactions and the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith, will be and
will continue to be Solvent.


5.21     Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party with respect to
any Junior Financing.


5.22     Regulatory Compliance.


(a)     Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower, any director, officer, employee, agent or representative of the
Borrower is an individual or entity (for purposes of only this Section 5.21,
“Person”) currently the subject of any sanctions administered or enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control, the United
Nations Security Council , the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor is the Borrower
nor any other Loan Party located, organized or resident in a country or
territory that is the subject of Sanctions. The Borrower represents and
covenants that it will not, directly or indirectly, use the proceeds of the
transaction, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, to fund any activities of
or business with any Person, or in




--------------------------------------------------------------------------------




any country or territory, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.


(b)     Neither the Borrower nor any of its Subsidiaries nor, to the knowledge
of the Borrower, any director, officer, agent or employee of the Borrower or any
of its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Borrower and its
Subsidiaries have conducted their businesses in compliance with the FCPA.


5.23     Anti-Terrorism Laws.


(a)     No Loan Party, or, to the knowledge of any Loan Party, any of its
Subsidiaries, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.


(b)     None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Subsidiaries of any Loan Party or their respective agents acting or benefiting
in any capacity in connection with the Loans or other transactions hereunder, is
any of the following (each, a “Blocked Person”):


(i)     a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;


(ii)     a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;


(iii)     a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;


(iv)     a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;


(v)     a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or


(vi)     a Person who is affiliated or associated with a person listed above.


(c)     No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224.


5.24     Patriot Act. The Borrower and each of its Subsidiaries are in
compliance in all material respects with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling




--------------------------------------------------------------------------------




legislation or executive order relating thereto, (b) the Patriot Act and (c)
other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations.


SECTION 6. CONDITIONS PRECEDENT


6.1     Conditions to Initial Extension of Credit. The agreement of each Lender
to make the Loan requested to be made by it is subject to the satisfaction or
waiver, prior to or substantially concurrently with the making of such Loan on
the Closing Date, of the following conditions precedent:


(a)     Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by each Agent, the Borrower and each Person
that is a Lender as of the Closing Date, (ii) the Guarantee and Collateral
Agreement and each other Security Document (except for Mortgages and other
deliverables as set forth in Section 7.10) required to be delivered on the
Closing Date, executed and delivered by the Borrower and each other Loan Party
that is a party thereto, (iii) a perfection certificate in customary form and
substance and (iv) a Note executed by the Borrower in favor of each Lender that
has requested a Note at least two Business Days in advance of the Closing Date.


(b)     Transactions. The following transactions shall have been or shall
substantially concurrently be consummated:


(i)     The initial acceptance of shares of Capital Stock of the Target tendered
to Acquisition Sub pursuant to its offer to purchase made pursuant to the
Acquisition Agreement shall be consummated (x) substantially concurrently with
the initial funding of the Facility and (y) in accordance with the Acquisition
Documentation and no provision thereof shall have been amended or waived, and no
consent (and no direction contemplated by clause (d)(ix)(a) of the definition of
Company Material Adverse Effect) shall be given, in each case, in any respect
that is materially adverse to the interests of the Joint Lead Arrangers or the
Lenders without the prior written consent of the Joint Lead Arrangers (not to be
unreasonably withheld or delayed), it being understood that (i) any decrease in
the purchase price shall not be materially adverse to the Lenders or the Joint
Lead Arrangers and (ii) any increase of the cash portion of the purchase price
by not more than 10% of the aggregate purchase price shall not be materially
adverse to the Lenders or the Joint Lead Arrangers. The Administrative Agent
shall have received copies of each of the Acquisition Documentation, including
any amendments, supplements or modifications with respect to any of the
foregoing;


(ii)     [Reserved]; and


(iii)     [Reserved].


(c)     Pro Forma Financial Statements; Financial Statements. The Joint Lead
Arrangers shall have received (receipt of which shall be deemed to have occurred
contemporaneously with the Target having filed reports including the same with
the SEC), (i) the financial statements described in Section 5.1(a), (ii) the
financial statements described in Section 5.1(b)(i)(B), and (iii) the financial
statements described in Section 5.1(b)(ii)(B).


(d)     Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in the jurisdiction where each Loan Party is organized.


(e)     Fees. The Borrower and its Subsidiaries shall have paid all fees as set
forth under the Fee Letter and Section 2.5 of this Agreement. The Joint Lead
Arrangers and the Agents shall have received, to the extent invoiced at least
one Business Day prior to the Closing Date, all reasonable and documented
out-of-pocket costs and expenses required to be paid and all accrued all
reasonable and documented out-of-pocket costs and expenses required to be paid,
including without limitation, the reasonable and invoiced




--------------------------------------------------------------------------------




fees and disbursements of one primary counsel (and one local counsel in each
applicable jurisdiction, if required).


(f)     Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.


(g)     Legal Opinion. The Administrative Agent shall have received the legal
opinion of Weil, Gotshal & Manges LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit G. Such legal opinion shall
be addressed to the Agents and the Lenders and shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require that are customary for transactions
of this kind.


(h)     Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement, if
applicable, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
the Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.


(i)     Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement required by the Security Documents to be filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.


(j)     Patriot Act, Etc. The Administrative Agent shall have received no later
than three (3) Business Days prior to the Closing Date, with respect to such
documents and other information requested in writing at least 10 days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.


(k)     Solvency Certificate. The Administrative Agent shall have received a
certificate, in the form of Exhibit H, from a senior financial officer of the
Borrower certifying that the Borrower and its subsidiaries, on a consolidated
basis after giving effect to the Transactions and the other transactions
contemplated hereby are solvent.


(l)     Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.


(m)     Closing Date Material Adverse Effect. Except as otherwise contemplated
by the Acquisition Agreement, on and as of the Closing Date, since June 30,
2012, there shall not have occurred any Company Material Adverse Effect, and no
event shall have occurred or circumstance shall have arisen that would
reasonably be expected to have or result in a Company Material Adverse Effect.


(n)     Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to 5.3(a) and (b) (only as it
relates to the entering into and performance of the Loan Documents), 5.4 (only
as it relates to the authorization, execution and delivery and the
enforceability of the Loan Documents), 5.5 (only as it relates to no violation
of the Organizational Documents of any Loan Party), 5.11, 5.14, 5.16, 5.19, 5.20
and 5.22 through 5.24 shall be true and correct in all material respects on and
as of such date as if made on and as of such date (except to the extent made as
of a specific date, in which case such representation and warranty shall be true
and correct in all material respects on and




--------------------------------------------------------------------------------




as of such specific date); it being understood that, for purposes of this clause
(n), such representations and warranties relate solely to the Borrower and its
Subsidiaries (other than the Target and its Subsidiaries).


(o)     Acquisition Agreement Representations and Warranties. Each of the
representations and warranties made by the Target in the Acquisition Agreement
that are material to the interests of the Lenders shall be true and correct as
of such date as if made on and as of such date (except to the extent made as of
a specific date, in which case such representation and warranty shall be true
and correct in all material respects on and as of such specific date), but only
to the extent the Borrower or one of its Subsidiaries has the right to terminate
its obligations under the Acquisition Agreement as a result of a breach or
inaccuracy of any such representation or warranty in the Acquisition Agreement.


(p)     Notice. The Borrower shall have delivered to the Administrative Agent
the notice of borrowing for such extension of credit in accordance with this
Agreement.


Notwithstanding anything to the contrary contained above in this Section 6.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 6.1 are not taken) on the Closing Date after the Loan Parties’ use
of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) shall not constitute a
condition precedent to the extensions of credit under this Agreement on the
Closing Date but shall instead be required to be delivered(or taken) after the
Closing Date in accordance with the requirements of Section 7.10, except that
(A) with respect to the perfection of security interests in UCC Filing
Collateral, the Borrower shall be obligated to deliver or cause to be delivered
necessary Uniform Commercial Code financing statements to the Collateral Agent
in proper form for filing and to irrevocably authorize and to cause the
applicable Loan Parties to irrevocably authorize, the Collateral Agent to file
necessary Uniform Commercial Code financing statements and (B) with respect to
perfection of security interests in Stock Certificates of the Borrower and its
Domestic Subsidiaries, the Borrower shall be obligated to deliver to the
Collateral Agent such Stock Certificates together with undated stock powers in
blank.


SECTION 7. AFFIRMATIVE COVENANTS


The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Loan or other amount is owing to any Lender or Agent hereunder (other than
Unasserted Contingent Obligations and any amount owing under Specified Hedge
Agreements), the Borrower shall and shall cause each of its Subsidiaries to:


7.1     Financial Statements. Furnish to the Administrative Agent and each
Lender:


(a)     as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower, beginning with the fiscal year ending
on December 31, 2012, (i) a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income or operations, members’
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing and (ii) a narrative report and
management’s discussion and analysis of the financial condition and results of
operations of the Borrower for such fiscal year, as compared to amounts for the
previous fiscal year and budgeted amounts;


(b)     as soon as available, but in any event within forty-five (45) days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income or operations, and cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the




--------------------------------------------------------------------------------




previous year, certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operation, and cash flows of the Borrower in accordance with GAAP applied
consistently throughout the periods reflected therein (subject to normal
year-end audit adjustments and the absence of footnotes) and (ii) a narrative
report and management’s discussion and analysis of the financial condition and
results of operations for such fiscal quarter and the then elapsed portion of
the fiscal year, as compared to the comparable periods in the previous fiscal
year and budgeted amounts; and


(c)     at such time as reasonably determined by the Administrative Agent in
consultation with the Borrower, after the financial statements of the Borrower
and its consolidated Subsidiaries are required to be delivered pursuant to
Section 7.1(a), the Borrower shall participate in a conference call during
normal business hours to discuss results of operations of the Borrower and its
consolidated Subsidiaries with the Lenders.


Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.2(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at www.riverbed.com (or such other website specified by the Borrower to
the Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, (x) to the extent the Administrative Agent so requests,
the Borrower shall deliver paper copies of such documents to the Administrative
Agent until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify the Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to herein, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


7.2     Certificates; Other Information. Furnish to the Administrative Agent and
the Collateral Agent (as applicable):


(a)     concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) or (b), (i) a certificate of a Responsible Officer of the
Borrower certifying that no Default or Event of Default has occurred and is
continuing except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a United States federal registration or federal application (including
Intellectual Property included in the Collateral which was theretofore
unregistered and becomes the subject of a United States federal registration or
federal application) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Closing Date), and, at the request of the
Administrative Agent, promptly deliver to the Collateral Agent an Intellectual
Property Security Agreement suitable for recordation in the United States Patent
and Trademark
Office or the United States Copyright Office, as applicable, or such other
instrument in form and substance reasonably acceptable to the Administrative
Agent, and undertake the filing of any instruments or statements as shall be
reasonably necessary to create, record, preserve, protect or perfect the
Collateral Agent’s security interest in such Intellectual Property and (iii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;


(b)     as soon as available, and in any event no later than ninety (90) days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget prepared by management for the following fiscal year shown on a quarterly
basis (including a projected consolidated balance sheet of the Borrower and its




--------------------------------------------------------------------------------




Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such
Projections are based on reasonable estimates, information and assumptions at
the time prepared;


(c)     [reserved]; and


(d)     promptly, such additional financial and other information regarding the
business, financial or corporate affairs of the Borrower or any of its
Subsidiaries as the Administrative Agent may from time to time reasonably
request, including, without limitation, other information with respect to the
Patriot Act.


7.3     Payment of Taxes. Pay all Taxes, assessments, fees or other charges
imposed on it or any of its property by any Governmental Authority before they
become delinquent, except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) where the failure to
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.


7.4     Maintenance of Existence; Compliance.


(a)     (i) Preserve, renew and keep in full force and effect its organizational
existence except as permitted hereunder and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, including, without limitation, all necessary
Governmental Authorizations, except, in each case, as otherwise permitted by
Section 8.4 and except, in the case of clause (i) above solely with respect to
any Subsidiary of the Borrower, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and


(b)     comply with all Organizational Documents and Requirements of Law
(including, without limitation, and as applicable, ERISA and the Code) except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.


7.5     Maintenance of Property; Insurance. (a) Except as permitted by Section
8.5, keep all material Property useful and necessary in its business in good
working order and condition, subject to casualty, condemnation, ordinary wear
and tear and obsolescence, and (b) maintain insurance with financially sound and
reputable insurance companies on all its Property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business. The Borrower will
furnish to the Administrative Agent, upon its reasonable request, information in
reasonable detail as to the insurance so maintained. If any improvement located
on any Mortgaged Property is at any time located in an area identified by the
FEMA (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.


7.6     Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP shall be made of all material dealings and transactions in
relation to its business and activities and (b) permit representatives of the
Administrative Agent who may be accompanied by any Lender to visit and inspect
any of its properties (which inspection shall not include any invasive sampling
of the Environment) and examine and make




--------------------------------------------------------------------------------




abstracts from any of its books and records at any reasonable time during normal
business hours and upon reasonable advance notice to the Borrower and to discuss
the business, operations, properties and financial and other condition of the
Group Members with the officers of the Group Members and with their independent
certified public accountants (provided that the Borrower or its Subsidiaries
may, at their option, have one or more employees or representatives present at
any discussion with such accountants); provided that, unless an Event of Default
has occurred and is continuing, only one (1) such visit in any calendar year
shall be permitted and such visit shall be at the Borrower’s expense.


7.7     Notices. Promptly give notice to the Administrative Agent of:


(a)     the occurrence of any Default or Event of Default;


(b)     any (i) default or event of default under any Contractual Obligation of
any Group Member that could reasonably be expected to have a Material Adverse
Effect or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, which could
reasonably be expected to have a Material Adverse Effect;


(c)     the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
(i) which could reasonably be expected to have a Material Adverse Effect or (ii)
which relates to any Loan Document;


(d)     the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof, except to the extent as such events could not reasonably be expected to
have a Material Adverse Effect: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a failure to make any required contribution
to any Single Employer Plan or Multiemployer Plan, the creation of any Lien
against the Borrower or any Commonly Controlled Entity in favor of the PBGC or a
Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Single Employer Plan or Multiemployer Plan; and


(e)     any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.


Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.


7.8     Environmental Laws.


(a)     Comply with, and use commercially reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply with and maintain, and
use commercially reasonable efforts to ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.


(b)     Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws to
address Materials of Environmental Concern, and promptly comply with all lawful
orders and directives of all Governmental Authorities




--------------------------------------------------------------------------------




regarding Environmental Laws, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect.


7.9     [Reserved.]


7.10     Post-Closing; Additional Collateral, etc.


(a)     With respect to any property acquired after the Closing Date by any
Group Member (other than (x) any property described in paragraph (b), (c), (d)
or (e) below, (y) property acquired by any Group Member that is not a Loan Party
and (z) property that is not required to become subject to Liens in favor of the
Collateral Agent pursuant to the Loan Documents) as to which the Collateral
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
promptly (but in any event within 60 days following such acquisition or such
later date as the Collateral Agent may agree) (i) execute and deliver to the
Collateral Agent such amendments to the applicable Security Document or such
other documents as the Collateral Agent deems reasonably necessary or advisable
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, and (ii) take all actions reasonably
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property,
subject only to Liens permitted by Section 8.3, including, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the applicable Security Document or by law and, in the case of Intellectual
Property subject to a United States federal registration or federal application,
the delivery for filing of an Intellectual Property Security Agreement suitable
for recordation in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, or such other instrument in form and
substance reasonably acceptable to the Collateral Agent, or as may be reasonably
requested by the Collateral Agent.


(b)     With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 owned or acquired
after the Closing Date by any Group Member (other than (x) any such real
property subject to a Lien expressly permitted by Section 8.3(g) and (y) real
property acquired by a Group Member that is not a Loan Party), promptly (but in
any event within 90 days or such later date as the Collateral Agent may agree)
(i) execute and deliver a first priority Mortgage subject to Liens permitted
under Section 8.3 hereof, in favor of the Collateral Agent, for the benefit of
the Secured Parties, covering such real property, (ii) provide the Secured
Parties with a policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably acceptable to the Collateral Agent;
provided that in jurisdictions that impose material mortgage recording taxes,
the Security Documents shall not secure indebtedness in an amount exceeding 105%
of the fair market value of the Mortgaged Property, as reasonably determined in
good faith by the Loan Parties and reasonably acceptable to Collateral Agent),
as well as a Survey or any existing survey in lieu thereof, each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent, (iii) deliver to the Collateral Agent legal opinions relating to, among
other things, the enforceability, due authorization, execution and delivery of
the applicable Mortgage, which opinions shall be in customary form and substance
reasonably satisfactory to the Collateral Agent and (iv) deliver to the
Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto), and if such Mortgaged Property is located in a special flood
hazard area, evidence of flood insurance confirming that such insurance has been
obtained and any and all other documents as the Collateral Agent may reasonably
request, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.


(c)     With respect to any new Subsidiary (other than a Foreign Subsidiary,
Disregarded Domestic Person, Domestic Subsidiary that is a direct or indirect
subsidiary of a Foreign Subsidiary or an Immaterial Subsidiary) created or
acquired after the Closing Date by any Group Member (except that, for the
purposes of this paragraph (c), the term Subsidiary shall include any existing
Subsidiary that ceases to




--------------------------------------------------------------------------------




be a Foreign Subsidiary, Disregarded Domestic Person, Domestic Subsidiary that
is a direct or indirect subsidiary of a Foreign Subsidiary or an Immaterial
Subsidiary), promptly (but in any event within 60 days or such later date as the
Collateral Agent may agree) (i) execute and deliver to the Collateral Agent such
Security Documents as the Collateral Agent deems reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, (iii) cause such new Subsidiary
(A) to become a party to the applicable Security Documents, (B) to take such
actions reasonably necessary or advisable to grant to the Collateral Agent for
the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 8.3 hereof) in
all or substantially all, or any portion of the property of such new Subsidiary
that is required to become subject to a Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Loan Documents as the
Collateral Agent shall determine, in its reasonable discretion, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Collateral Agent and (C) deliver to the Collateral Agent a
certificate of such Subsidiary, substantially in the form of Exhibit F, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and
substance; provided that such opinions will only be given as to Subsidiaries
other than Immaterial Subsidiaries.


(d)     With respect to any new “first-tier” Foreign Subsidiary created or
acquired after the Closing Date (other than any Foreign Subsidiary excluded
pursuant to Section 7.10(f)) by any Loan Party, promptly (but in any event
within 60 days or such later date as the Collateral Agent may agree) (A) execute
and deliver to the Collateral Agent such Security Documents as the Collateral
Agent deems reasonably necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any such
Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged) and (B) deliver to the Collateral Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, as the case
may be, and take such other action as may be reasonably necessary or, in the
opinion of the Collateral Agent, desirable to perfect the Collateral Agent’s
security interest therein.


(e)     Within 60 days after the Closing Date (or such later date as the
Collateral Agent may agree), the Collateral Agent shall have received executed
Intellectual Property Security Agreements.


(f)     Notwithstanding anything to the contrary in this Section 7.10, (x)
paragraphs (a), (b), (c), (d) and (e) of this Section 7.10 shall not apply to
(i) any property, new Subsidiary or Capital Stock of a “first-tier” Foreign
Subsidiary created or acquired after the Closing Date, as applicable, as to
which the Administrative Agent and the Borrower have reasonably determined that
(A) the collateral value thereof is insufficient to justify the cost, burden or
consequences (including adverse tax consequences) of obtaining a perfected
security interest therein, (B) under the law of such Foreign Subsidiary’s
jurisdiction of formation, it is unlikely that the Collateral Agent would have
the ability to enforce such security interest if granted or (C) such security
interest would violate any applicable law; (ii) any property which is otherwise
excluded or excepted under the Guarantee and Collateral Agreement or any
corresponding section of any Security Document; or (iii) any Excluded Assets;
and (y) no foreign law security or pledge agreements will be required.


7.11     Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or




--------------------------------------------------------------------------------




renewing the rights of the Administrative Agent, the Collateral Agent and the
Secured Parties with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any other Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Upon the reasonable exercise by the Administrative Agent, the Collateral Agent
or any Secured Party of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Secured Party may be
reasonably required to obtain from the Borrower or any of its Subsidiaries for
such governmental consent, approval, recording, qualification or authorization.


7.12     Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facility to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a public Corporate Family
Rating and Corporate Rating (it being acknowledged and agreed, in each case,
that no minimum ratings shall be required).


7.13     Use of Proceeds. The Borrower shall use the proceeds of the Loans
solely as set forth in Section 5.16.


7.14     Designation of Subsidiaries. The Borrower shall be permitted, after the
Closing Date, to designate as an Unrestricted Subsidiary by written notice to
the Administrative Agent any Subsidiary acquired or organized subsequent to the
Closing Date (other than the Target), so long as (a) no Default has occurred and
is continuing or would result therefrom, (b) immediately after giving effect to
such designation, the Consolidated Leverage Ratio shall not exceed 4.00 to 1.00
on a pro forma basis, to be determined on the basis of the financial information
most recently delivered to the Administrative Agent by the Borrower pursuant to
Section 7.1, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 8.7, (d) without
duplication of clause (c), any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof shall be treated as Investments
pursuant to Section 8.7, and (e) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying compliance with the requirements of preceding
clauses (a) through (d), and containing the calculations and information
required by the preceding clause (b). The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided that (i) no Default has occurred and is
continuing or would result therefrom, (ii) immediately after giving effect to
such Subsidiary Redesignation, the Consolidated Leverage Ratio shall not exceed
4.00 to 1.00 on a pro forma basis, to be determined on the basis of the
financial information most recently delivered to the Administrative Agent by the
Borrower pursuant to Section 7.1, (iii) the representations and warranties set
forth in Article 5 and in the other Loan Documents shall be true and correct in
all material respects immediately after giving effect to such Subsidiary
Redesignation, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranties shall have been true and correct in all material respects as of such
earlier date, and (iv) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying compliance with the requirements of preceding clauses (i)
through (iii), and containing the calculations and information required by the
preceding clause (ii); provided, further, that no Unrestricted Subsidiary that
has been designated as a Subsidiary pursuant to a Subsidiary Redesignation may
again be designated as an Unrestricted Subsidiary.


SECTION 8. NEGATIVE COVENANTS


The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Loan or other amount is owing to any Lender or Agent hereunder (other than
Unasserted Contingent Obligations




--------------------------------------------------------------------------------




and any amount owing under Specified Hedge Agreements), the Borrower shall not,
and shall not permit any of its Subsidiaries to:


8.1     [Reserved.]


8.2     Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:


(a)     Indebtedness of any Loan Party pursuant to any Loan Document;


(b)     unsecured Indebtedness of (i) any Loan Party owed to any other Loan
Party; (ii) any Loan Party owed to any Group Member; (iii) any Group Member that
is not a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided that in the case of any such Indebtedness of a Loan
Party owed to a Group Member that is not a Loan Party, such Indebtedness shall
be, if requested by the Administrative Agent, subordinated in right of payment
to the Obligations on terms reasonably satisfactory to the Administrative Agent;


(c)     Guarantee Obligations incurred in the ordinary course of business by (i)
any Group Member that is a Loan Party of obligations of any other Loan Party
and, subject to Section 8.7(g), of any Group Member that is not a Loan Party and
(ii) any Group Member that is not a Loan Party of obligations of any Loan Party
or any other Group Member;


(d)     Indebtedness outstanding on the date hereof and listed on Schedule 8.2
and any Permitted Refinancing thereof;
(e)     Indebtedness (including, without limitation, Capital Lease Obligations)
of the Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g),
and any Permitted Refinancing thereof, in an aggregate principal amount not to
exceed $100,000,000 at any one time outstanding;


(f)     Hedge Agreements permitted under Section 8.11;


(g)     (i) Indebtedness of the Borrower or any Subsidiary in respect of
performance, bid, surety, indemnity, appeal bonds, completion guarantees and
other obligations of like nature and guarantees and/or obligations as an account
party in respect of the face amount of letters of credit in respect thereof, in
each case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business and (ii) Indebtedness
in respect of letters of credit or guarantees issued or incurred to secure
leases or similar obligations in the ordinary course of business;


(h)     Indebtedness arising from the endorsement of instruments in the ordinary
course of business;


(i)     Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an “Acquired Person”) or secured by
any assets acquired, together with all Indebtedness assumed by the Borrower or
any of its Subsidiaries in connection with any acquisition permitted under
Section 8.7, but only to the extent that (i) such Indebtedness was not created
or incurred in contemplation of such Person becoming a Subsidiary of such Loan
Party or such acquisition, (ii) any Liens securing such Indebtedness attach only
to the assets of the Acquired Person or the assets acquired and (iii) the
aggregate principal amount at any time outstanding of such Indebtedness does not
exceed $200,000,000; provided that the requirement of this clause (iii) shall
not apply if the Consolidated Leverage Ratio calculated on a pro forma basis
after giving effect to such acquisition as if such acquisition had occurred on
the first day of the




--------------------------------------------------------------------------------




most recent period of four (4) consecutive fiscal quarters for which financial
statements have been delivered does not exceed 2.50 to 1.00;


(j)     Junior Indebtedness of the Borrower or any of the Guarantors; provided
that the amount of such Junior Indebtedness at any time outstanding shall not
exceed $300,000,000;


(k)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;


(l)     Indebtedness of the Borrower or any Subsidiary that may be deemed to
exist in connection with agreements providing for indemnification, purchase
price adjustments, Earn-Out Obligations and similar obligations in connection
with investments, acquisitions or sales of assets and/or businesses;


(m)     [Reserved];


(n)     Indebtedness arising from judgments or decrees not constituting an Event
of Default under Section 9.1(h);


(o)     Guarantee Obligations incurred by any Loan Party in respect of
Indebtedness otherwise permitted by this Section 8.2;
(p)     other Indebtedness (including Convertible Debt) of the Borrower or any
of the Guarantors in an aggregate principal amount (for the Borrower and all
Guarantors) not in excess of $100,000,000 at any time outstanding;


(q)     Indebtedness of Foreign Subsidiaries and Subsidiaries of the Borrower
that are not Loan Parties not in excess of $225,000,000 at any time outstanding;


(r)     Indebtedness representing deferred compensation to future, present or
former employees, officers, directors or consultants of the Borrower or any
Subsidiary;


(s)    Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, employees or consultants of any Group
Member (or any spouses, successors, administrators, heirs or legatees of any of
the foregoing) to finance the purchase or redemption of Capital Stock permitted
by Section 8.6(d);


(t)     Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;


(u)     Credit Agreement Refinancing Indebtedness and any Permitted Refinancing
thereof; and


(v)     Indebtedness in respect of overdraft facilities, foreign exchange
facilities, payment facilities, cash management obligations and similar
obligations incurred in the ordinary course of business.


8.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:


(a)     Liens for Taxes, assessments or governmental charges or levies (i) that
are not overdue for a period of more than 30 days, (ii) that are being contested
in good faith by appropriate proceedings that stay the enforcement of such
claim; provided that adequate reserves with respect thereto are maintained on
the books of the Borrower or its Subsidiaries, as the case may be, in conformity
with GAAP, (iii) that arise from government allowed payment plans providing for
payment of Taxes over a period of time not to




--------------------------------------------------------------------------------




exceed one year that stay the enforcement of such Lien and for which adequate
reserves have been established in accordance with GAAP, or (iv) whose failure to
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect;


(b)     Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture and sale of the
property or assets subject to any such Lien;


(c)     pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan;


(d)     pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;


(e)     easements, zoning restrictions, rights-of-way, restrictions, covenants,
licenses, encroachments, protrusions and other similar encumbrances incurred in
the ordinary course of business, and minor title deficiencies, in each case that
do not in any case individually or in the aggregate materially interfere with
the ordinary conduct of the business of the Borrower or any of its Subsidiaries;


(f)     Liens in existence on the date hereof listed on Schedule 8.3 and any
renewals or extensions of any of the foregoing; provided that no such Lien is
spread to cover any additional property after the Closing Date (other than
improvements thereon) and the Indebtedness secured thereby is permitted by
Section 8.2(d);


(g)     Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the amount of
Indebtedness secured thereby is not increased other than as permitted by Section
8.2(e);


(h)     Liens created pursuant to the Security Documents or any other Loan
Document;


(i)     Liens approved by Collateral Agent appearing on the policies of title
insurance being issued in connection with any Mortgages;


(j)     any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;


(k)     licenses, leases or subleases granted to third parties or Group Members
in the ordinary course of business which, individually or in the aggregate, do
not (i) materially impair the use (for its intended purposes) or the value of
the property subject thereto or (ii) materially interfere with the ordinary
course of business of the Borrower or any of its Subsidiaries;


(l)     Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;


(m)     the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases and consignment arrangements;






--------------------------------------------------------------------------------




(n)    Liens existing on property acquired by the Borrower or any Subsidiary at
the time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed) or at the time any applicable Person is
acquired, and any modification, replacement, renewal or extension thereof;
provided that (i) such Lien is not created in contemplation of such acquisition,
(ii) such Lien does not extend to any other property of any Group Member not
subject to such Lien at the time of acquisition (other than improvements thereon
and after-acquired property subject to a Lien pursuant to terms existing at the
time of such acquisition) and (iii) the Indebtedness secured by such Liens is
permitted by Section 8.2(i);


(o)     (i) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Group Member, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are nonconsensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness, and (ii) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection;


(p)     Liens in favor of customs and revenue authorities arising as a matter of
law and in the ordinary course of business to secure payment of customs duties
in connection with the importation of goods;


(q)     statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;


(r)     Liens on assets of Foreign Subsidiaries and Subsidiaries of the Borrower
that are not Loan Parties securing indebtedness of such Subsidiaries to the
extent the Indebtedness secured thereby is permitted under Section 8.2;


(s)     Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
$100,000,000 at any one time;
 
(t)     Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or Indebtedness
permitted under Section 8.2(v);


(u)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Group Member in
the ordinary course of business;


(v)     licenses and sub-licenses of Intellectual Property granted by any Group
Member in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of the Group Members;


(w)     Liens (i) on deposits of cash or Cash Equivalents in favor of the seller
of any property to be acquired in any Permitted Acquisition or any other
Investment permitted by this Agreement to be applied against the purchase price
for such Permitted Acquisition or Investment, (ii) consisting of an agreement to
dispose of any property in a permitted Disposition and (iii) earnest money
deposits of cash or Cash Equivalents made by any Group Member in connection with
any letter of intent or purchase agreement permitted hereunder;


(x)     Liens on Capital Stock of Target if and for so long as the same
constitutes Margin Stock; and


(y)     Liens securing Permitted Secured Refinancing Debt and any Permitted
Refinancing thereof.






--------------------------------------------------------------------------------




8.4     Fundamental Changes. Merge into, amalgamate or consolidate with any
Person, or permit any other Person to merge into, amalgamate or consolidate with
it, or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:


(a)     any Subsidiary of the Borrower may be merged, consolidated or be
amalgamated (i) with or into the Borrower (provided that the Borrower shall be
the continuing or surviving corporation), (ii) with or into any other Subsidiary
of the Borrower (provided that if only one party to such transaction is a
Guarantor, such Guarantor shall be the continuing or surviving corporation) or
(iii) subject to Section 8.7(g), with or into any other Group Member;


(b)     any Subsidiary of the Borrower may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Guarantor or, subject to Section 8.7(g) (to the extent applicable), any other
Group Member;


(c)     any Subsidiary that is not a Loan Party may (i) merge, consolidate or
otherwise combine (including via contribution or sale) with or into any
Subsidiary that is not a Loan Party or (ii) dispose of all or substantially all
of its assets (including any Disposition that is in the nature of a voluntary
liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a Loan
Party;


(d)     any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under Section
8.7;


(e)     transactions permitted under Section 8.5 shall be permitted;


(f)     any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect; and


(g)    without limiting the foregoing, so long as after giving effect thereto
(i) no Default or Event of Default shall exist and (ii) the Borrower is the
surviving corporation, the Borrower may merge with any other Person that is not
a Subsidiary of the Borrower.


For the avoidance of doubt, nothing in this Agreement shall prevent any
Subsidiary of the Borrower from being converted into, or reorganized or
reconstituted as a limited liability company, limited partnership or
corporation; provided that (i) the Administrative Agent shall have been provided
at least 10 days’ prior written notice of such change (or such other period
acceptable to the Administrative Agent in its sole discretion) and (ii) the
relevant Group Member shall take all such actions and execute all such documents
as the Administrative Agent or the Collateral Agent may reasonably request in
connection
therewith.


8.5     Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:


(a)     Dispositions of obsolete, damaged, uneconomic or worn out machinery,
parts, property or equipment, or property or equipment no longer used or useful,
in the conduct of its business, whether now owned or hereafter acquired;


(b)     the sale of inventory, equipment and owned or leased vehicles, each in
the ordinary course of business;


(c)     Dispositions permitted by Sections 8.4(a), (b), (c), (d) and (f);






--------------------------------------------------------------------------------




(d)     the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Guarantor or, if such Subsidiary is not a Loan Party, to any other Group
Member;


(e)     any Subsidiary of the Borrower may Dispose of any assets to the Borrower
or any Guarantor or, subject to Section 8.7(g) (to the extent applicable), any
other Group Member, and any Subsidiary that is not a Guarantor may Dispose of
any assets, or issue or sell Capital Stock, to any other Subsidiary that is not
a Guarantor;


(f)     Dispositions of cash or Cash Equivalents in the ordinary course of
business in transactions not otherwise prohibited by this Agreement;


(g)     (i) Licenses and sub-licenses, or leases or subleases, of personal
(including Intellectual Property) or real property in the ordinary course of
business (including on an intercompany basis) and (ii) sales or contributions of
Intellectual Property to the Borrower and its Subsidiaries;


(h)     the Disposition of other property having an aggregate book value, for
all such Dispositions during the term of this Agreement, not to exceed 20% of
the consolidated assets of the Borrower and its Subsidiaries determined as of
the date of the most recent financial statements of the Borrower available at
the time of the most recent such Disposition; provided (x) the consideration
received for such assets shall be in an amount at least equal to fair market
value thereof and (ii) that at least 75% of the consideration received in
connection therewith consists of cash or Cash Equivalents;


(i)     the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualify directors if required by applicable law;


(j)     Dispositions or exchanges of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;


(k)     Dispositions of leases entered into in the ordinary course of business,
to the extent that they do not materially interfere with the business of the
Loan Parties and their Subsidiaries, taken as a whole;


(l)     the abandonment or other Disposition of Intellectual Property that is,
in the reasonable judgment of the Borrower, no longer economically practicable
or desirable to maintain and/or material in the conduct of the business of the
Loan Parties and their Subsidiaries, taken as a whole;


(m)     the Disposition of Property which constitutes a Recovery Event;
        
(n)     Dispositions consisting of the sale, transfer, assignment or other
Disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;


(o)     Investments in compliance with Section 8.7;


(p)     dispositions of non-core assets acquired in connection with any
Permitted Acquisition in an aggregate amount not to exceed $50,000,000 per
calendar year;


(q)     the disposition of property which constitutes, or which is subject to, a
Recovery Event;


(r)     Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;






--------------------------------------------------------------------------------




(s)     sales of Margin Stock for fair market value payable in cash or Cash
Equivalents;


(t)     the unwinding of any Hedge Agreements; and


(u)     Dispositions listed on Schedule 8.5.


8.6     Restricted Payments. Other than dividends, payments or distributions
payable solely in Qualified Capital Stock of the Person making such dividend,
payment or distribution, declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, in each case, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (collectively, “Restricted Payments”), except that:


(a)     the Borrower may make NESP payments in an aggregate amount not to exceed
$200,000,000 during the term of this Agreement;


(b)     each Subsidiary may make Restricted Payments to the Borrower, to any
Guarantor and to Wholly Owned Subsidiaries (and, in the case of a Restricted
Payment by a non-Wholly Owned Subsidiary, to the Borrower and any Subsidiary and
to each other owner of Capital Stock or other equity interests of such
Subsidiary on a pro rata basis based on their relative ownership interests);


(c)     so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of Qualified Capital Stock;


(d)     (i) the Borrower may make a Restricted Payment to (or to allow any
direct or indirect parent thereof to) pay for the repurchase, retirement or
other acquisition of Capital Stock of the Borrower held by any future, present
or former officers, directors, employees or consultants of any Group Member (or
any spouses, successors, administrators, heirs or legatees of any of the
foregoing) upon the death, disability or termination of employment or services
of such individual, and (ii) any Group Member may purchase, redeem or otherwise
acquire any Capital Stock from the present or former employees, officers,
directors and consultants of any Group Member (or any spouses, successors,
administrators, heirs or legatees of any of the foregoing) pursuant to the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement; provided that the aggregate amount of payments under this clause
(d) shall not exceed in any fiscal year $15,000,000 (with unused amounts in any
fiscal year being carried over to succeeding fiscal years subject to a maximum
of $50,000,000 in any fiscal year) plus, in each case, (x) any proceeds received
by any Group Member after the date hereof in connection with the issuance of
Qualified Capital Stock that are used for the purposes described in this clause
(d) plus (y) the net cash proceeds of any “key-man” life insurance policies of
any Group Member that have not been used to make any repurchases, redemptions or
payments under this clause (d);


(e)     so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving pro forma effect to
the payment of such Restricted Payment, the Consolidated Leverage Ratio does not
exceed 4.00 to 1.00 determined on a pro forma basis as of the date of the most
recent financial statements delivered hereunder, the Borrower may make
Restricted Payments (i) in an aggregate amount not to exceed $100,000,000 plus
(ii) an amount equal to 50% of Consolidated Net Income for the period commencing
January 1, 2013 and ending at the end of the Borrower’s most recent fiscal
period for which financial statements are available (treated for this purpose as
a single accounting period); provided that the limitations under clauses (i) and
(ii) shall not apply if, after giving pro forma




--------------------------------------------------------------------------------




effect to the payment of such Restricted Payment, the Consolidated Leverage
Ratio does not exceed 2.00 to 1.00 determined on a pro forma basis as of the
date of the most recent financial statements delivered hereunder;


(f)     [Reserved];


(g)     [Reserved];


(h)     the Borrower may make cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options, or other securities
convertible into or exchangeable for Capital Stock in an amount not to exceed
$15,000,000 in any fiscal year;


(i)     the Borrower may make Restricted Payments constituting non-cash
repurchases of Capital Stock of the Borrower deemed to occur upon exercise of
stock options or warrants (or equivalent) if such Capital Stock represents a
portion of the exercise price of such options or warrants;


(j)     to the extent constituting Restricted Payments, any Group Member may
enter into transactions expressly permitted by Sections 8.4, 8.5 and 8.7; and


(k)     the Borrower may (i) make payments in respect of its conversion or
exchange obligations with respect to any Convertible Debt, including by making
cash payments in connection with any settlement upon conversion or exchange of
any such Convertible Debt and (ii) make cash payments in
lieu of issuing fractional shares in connection with the conversion or exchange
of any Convertible Debt.


8.7     Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business line or unit of, or a division of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:


(a)     extensions of trade credit in the ordinary course of business;


(b)     Investments in cash and Cash Equivalents;


(c)     Guarantee Obligations permitted by Section 8.2;


(d)     loans and advances to present or prospective officers, directors and
employees of any Group Member in the ordinary course of business (including for
travel, entertainment, relocation and similar expenses) in an aggregate amount
for all Group Members not to exceed $10,000,000 at any time outstanding;


(e)     the Acquisition and the Transactions related thereto;


(f)     intercompany Investments by (i) any Group Member in any Loan Party; and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party;


(g)     intercompany Investments by any Loan Party in any Subsidiary, that,
after giving effect to such Investment, is not a Guarantor (including, without
limitation, Guarantee Obligations with respect to obligations of any such
Subsidiary, loans made to any such Subsidiary, Investments resulting from
mergers with or sales of assets to any such Subsidiary and Investments in
Foreign Subsidiaries) and Investments by any Subsidiaries that are not Loan
Parties in an amount (valued at cost, if applicable) not to exceed $300,000,000
at any time outstanding;






--------------------------------------------------------------------------------




(h)     Investments in the ordinary course of business consisting of
endorsements for collection or deposit or lease, utility and other similar
deposits and deposits with suppliers in the ordinary course of business;


(i)     Permitted Acquisitions, including Investments by any Loan Party in any
Foreign Subsidiary the proceeds of which are promptly used by such Foreign
Subsidiary (directly or indirectly through another Foreign Subsidiary) to
consummate a Permitted Acquisition of Persons organized under the laws of,
and/or assets located in, a jurisdiction other than the United States or any
State thereof (and pay fees and expenses incurred in connection therewith);


(j)     Investments consisting of Hedge Agreements permitted by Section 8.11;


(k)     Investments set forth in Schedule 8.7 and any extension or renewal
thereof; provided that the amount of any such Investment is not increased at the
time of such extension or renewal;


(l)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;


(m)     Investments received as consideration in connection with Dispositions
permitted under Section 8.5 and Investments as consideration for services
provided by the Borrower and its Subsidiaries;


(n)     so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to Investments otherwise
expressly permitted by this Section, Investments by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost, if applicable) not to
exceed (x) $300,000,000 at any time outstanding plus (y) the Available Amount.


(o)     Dispositions in compliance with Section 8.5;


(p)     Investments in any derivative securities or similar products purchased
by the Borrower in connection with any Convertible Debt permitted to be incurred
under this Agreement;


(q)     promissory notes or other obligations of directors, officers, employees
or consultants of a Group Member in connection with such directors’, officers’,
employees’ or consultants’ purchase of Capital Stock of the Borrower, so long as
no cash or Cash Equivalent is advanced by any Group Member in connection with
such Investment;


(r)     purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;


(s)     (i) Leases, subleases, licenses and sublicenses of real or personal
property (including Intellectual Property) in the ordinary course of business
(including on an intercompany basis) and (ii) sales or contributions of
Intellectual Property to the Borrower and its Subsidiaries;


(t)     mergers and consolidations in compliance with Section 8.4 (other than
Section 8.4(d));


(u)     Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business; and


(v)     Investments in joint ventures not to exceed $100,000,000 at any time
outstanding.




--------------------------------------------------------------------------------






8.8     Optional Payments and Modifications of Certain Debt Instruments.


(a)     (i) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Financing (other than intercompany
Indebtedness) except for (A) Permitted Refinancings and (B) cash payments in
lieu of issuing fractional shares in connection with the conversion or exchange
of any Convertible Debt, and (C) payments in the aggregate pursuant to this
clause (i)(C) not to exceed the Available Amount during the term of this
Agreement; provided that in the case of this clause (i)(C) (x) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (y) after giving pro forma effect to any such payment, the
Consolidated Leverage Ratio shall not exceed 4.00 to 1.00 determined on a pro
forma basis as of the date of the most recent financial statements delivered
hereunder and (z) the Borrower shall have delivered to the Administrative Agent
a certificate evidencing compliance with clauses (x) and (y); (ii) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Junior
Financing (other than intercompany Indebtedness) (except for any amendment that
is not materially adverse to the Lenders, it being agreed that any amendment,
modification, waiver or other change that, in the case of any Junior
Indebtedness, would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest
thereon is not materially adverse to the Lenders); or (iii) amend, modify, waive
or otherwise change, or consent or agree to any amendment, modification, waiver
or other change to, any of the terms of any Qualified Capital Stock that would
cause such Qualified Capital Stock to become Disqualified Capital Stock.


(b)     Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.


8.9     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except:
(a)     transactions between the Borrower and its Subsidiaries;


(b)     loans or advances to directors, officers and employees permitted under
Section 8.7(d) and transactions permitted by Sections 8.2(r), 8.2(s) and 8.7(q);


(c)     the payment of reasonable and customary fees, compensation, benefits and
incentive arrangements paid or provided to, and indemnities provided on behalf
of, officers, directors, employees or consultants of the Borrower or any of its
Subsidiaries;


(d)     (i) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
board of directors (or similar governing body) or the senior management thereof
and (ii) any repurchases of any issuances, awards or grants issued pursuant to
clause (i), in each case, to the extent permitted by Section 8.6;


(e)     employment arrangements entered into in the ordinary course of business
between the Borrower or any Subsidiary and any employee thereof;


(f)     any Restricted Payment permitted by Section 8.6;






--------------------------------------------------------------------------------




(g)     the Transactions and the payment of all fees and expenses related to the
Transactions as set forth in the Confidential Information Memorandum;


(h)     [Reserved];


(i)     Intellectual Property licenses to Group Members in existence on the
Closing Date;


(j)     sales of Qualified Capital Stock of the Borrower to Affiliates of the
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;


(k)     any transaction with an Affiliate where the only consideration paid by
any Loan Party is Qualified Capital Stock of the Borrower;


(l)     transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents;


(m)     transactions in the ordinary course of business with (i) Unrestricted
Subsidiaries or (ii) joint ventures in which the Borrower or a Subsidiary
thereof holds or acquires an ownership interest (whether by way of Capital Stock
or otherwise) so long as the terms of any such transactions are no less
favorable to the Borrower or the Subsidiary participating in such joint ventures
than they are to other joint venture partners; and
(n)     the transactions listed on Schedule 8.9 hereto.


8.10     Sales and Leasebacks. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (i) the sale of such property is permitted by
Section 8.5 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 8.3.


8.11     Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes, (b) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary, (c)
any Hedge Agreements required to be entered into pursuant to the terms and
conditions of this Agreement, and (d) Hedge Agreements in connection with any
Convertible Debt permitted to be incurred pursuant to this Agreement.


8.12     Changes in Fiscal Periods. Permit any change in the fiscal year of the
Borrower; provided that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed), in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.


8.13     Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired
other than (a) this Agreement, the other Loan Documents, any Permitted Secured
Refinancing Debt or any Permitted Unsecured Refinancing Debt, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation




--------------------------------------------------------------------------------




shall only be effective against the assets financed thereby), (c) [reserved],
(d) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary, (e)
customary provisions in leases, licenses and other contracts restricting the
assignment thereof, (f) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents or any
Collateral securing the Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of Property of any Loan Party to secure the
Obligations and (g) any prohibition or limitation that (i) exists pursuant to
applicable Requirements of Law, (ii) consists of customary restrictions and
conditions contained in any agreement relating to any transaction permitted
under Section 8.4 or the sale of any property permitted under Section 8.5, (iii)
restricts subletting or assignment of leasehold interests contained in any lease
governing a leasehold interest of any Group Member, (iv) exists in any agreement
in effect at the time such Subsidiary becomes a Subsidiary of the Borrower, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary, (v) exists in any instrument governing Indebtedness
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any Person, or the Properties or assets of any
Person, other than the Person or the Properties or assets of the Person so
acquired or (vi) is imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clause (b), (c), (d), (e), (f), (g)(iv) or (g)(v); provided that
such amendments and refinancings are no more materially restrictive with respect
to such prohibitions and limitations than those in effect prior to such
amendment or refinancing (as determined in good faith and, if requested by the
Administrative Agent, certified in writing to the Administrative Agent by a
Responsible Officer of the Borrower).


8.14     Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of:


(i)     any restrictions existing under the Loan Documents, any Permitted
Secured Refinancing Debt or any Permitted Unsecured Refinancing Debt,


(ii)     any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,


(iii)     any restrictions set forth in the agreement governing any Junior
Indebtedness so long as the restrictions set forth therein are not materially
more restrictive than the corresponding provisions in the Loan Documents,


(iv)    any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),


(v)     restrictions and conditions existing on the date hereof identified on
Schedule 8.14 (but not to any amendment or modification expanding the scope or
duration of any such restriction or condition),


(vi)     restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien,




--------------------------------------------------------------------------------






(vii)     customary provisions in leases, licenses and other contracts entered
into in the ordinary course of business restricting the assignment thereof,


(viii)     customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture,


(ix)     any agreement of a Foreign Subsidiary governing Indebtedness permitted
to be incurred or permitted to exist under Section 8.2,


(x)    any agreement or arrangement already binding on a Subsidiary when it is
acquired so long as such agreement or arrangement was not created in
anticipation of such acquisition;


(xi)     Requirements of Law;


(xii)     customary restrictions and conditions contained in any agreement
relating to any transaction permitted under Section 8.4 or the sale of any
property permitted under Section 8.5 pending the consummation of such
transaction or sale;


(xiii)     any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of the
Borrower;


(xiv)     any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired; or


(xv)     any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clause (vi), (x), (xiii) or
(xiv) of this Section; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those in effect prior to such amendment or refinancing (as determined in good
faith and, if requested by the Administrative Agent, certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).


8.15     Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Transactions) or that are reasonably related, incidental, ancillary or
complementary thereto.


8.16     Acquisition Sub. In the case of Acquisition Sub, prior to consummation
of its merger with and into the Target pursuant to the Acquisition Agreement,
(a) incur or be liable in respect of any Indebtedness, except for its
obligations under the Loan Documents and (to the extent the same may be deemed
Indebtedness) under the Acquisition Agreement, (b) engage in any activity except
as reasonably necessary in order to perform its obligations under the
Acquisition Agreement and to consummate the Acquisition, (c) make any Restricted
Payment except to the extent that performance of its obligations under the
Acquisition Agreement may be deemed to entail the making of a Restricted Payment
or (d) sell any Capital Stock of Target except for fair market value payable in
cash or Cash Equivalents.


SECTION 9. EVENTS OF DEFAULT


9.1     Events of Default. If any of the following events shall occur and be
continuing:






--------------------------------------------------------------------------------




(a)     the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, fee or any other amount payable hereunder or under any other Loan
Document, within five (5) days after any such interest or other amount becomes
due in accordance with the terms hereof; or


(b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or


(c)     any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; or


(d)     any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days after any
such days after notice to the Borrower from the Administrative Agent; or


(e)     any Group Member (i) defaults in making any payment of any principal of
any Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee Obligation)
to become payable; or


(f)     (i) any Group Member (other than an Immaterial Subsidiary) shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Group Member (other than an Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member
(other than an Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of the assets of the Group Members, taken as a whole, that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
after any such days from the entry thereof; or (iv) any Group Member (other than
an Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or


(g)     (i) any failure to satisfy the minimum funding standard under Section
412 of the Code or Section 302 of ERISA, whether or not waived, shall occur with
respect to any Single Employer Plan or any




--------------------------------------------------------------------------------




Lien in favor of the PBGC or a Single Employer Plan or Multiemployer Plan shall
arise on the assets of the Borrower or any Commonly Controlled Entity, (ii) a
Reportable Event shall occur, or proceedings shall commence under Section 4042
of ERISA to have a trustee appointed, or a trustee shall be appointed, with
respect to a Single Employer Plan, (iii) any Single Employer Plan shall be
terminated under Section 4041(c) of ERISA, (iv) any withdrawal by the Borrower
or any Commonly Controlled Entity from a Single Employer Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in
Section 4001(a)(2) of ERISA) shall occur or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA shall occur, (v) any
Group Member or any Commonly Controlled Entity shall, or is reasonably likely
to, incur any liability in connection with a withdrawal from, or the Insolvency
or Reorganization of, a Multiemployer Plan, (vi) any failure to make a required
contribution to a Multiemployer Plan shall occur, (vii) the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan, or (viii) any Group Member shall engage in
any nonexempt “prohibited transaction” (within the meaning
of Section 406 of ERISA or Section 4975 of the Code) involving any Plan; and in
each case in clauses (i) through (viii) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or


(h)     one or more judgments or decrees shall be entered against any Group
Member and the same shall not have been vacated, discharged, stayed or bonded
pending appeal for a period of 30 consecutive days and any such judgments or
decrees either (i) is for the payment of money, individually or in the aggregate
(not paid or fully covered by insurance as to which the relevant insurance
company has acknowledged coverage), of $25,000,000 or more or (ii) is for
injunctive relief and could reasonably be expected to have a Material Adverse
Effect, or


(i)     any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any Loan Document shall cease to be enforceable
and of the same effect and priority purported to be created thereby (except to
the extent the loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing Collateral or to file Uniform Commercial Code continuation
statements); or any Loan Party or any Subsidiary of any Loan Party shall so
assert in writing; or


(j)     the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert in writing; or


(k)     a Change of Control occurs; or


(l)     (i) any of the Obligations of the Loan Parties under the Loan Documents
for any reason shall cease to be “senior debt,” “senior indebtedness,”
“designated senior debt,” “guarantor senior debt” or “senior secured financing”
(or any comparable term) under, and as defined in, any Junior Financing
Documentation, (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, bonding and enforceable against the holders of any
Junior Financing, if applicable, or (iii) any Loan Party or any Subsidiary of
any Loan Party, shall assert any of the foregoing in writing; then, and in any
such event, (A) if such event is an Event of Default specified in paragraph (f)
above with respect to the Borrower, automatically the Loans hereunder (with
accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts




--------------------------------------------------------------------------------




owing under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.


SECTION 10. THE AGENTS


10.1     Appointment.


(a)     Each Lender (and, if applicable, each other Secured Party) hereby
irrevocably designates and appoints each Agent as the agent of such Lender (and,
if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.


(b)     Each of the Secured Parties hereby irrevocable designates and appoints
Morgan Stanley & Co. LLC as collateral agent of such Secured Party under this
Agreement and the other Loan Documents, and each such Secured Party irrevocably
authorizes the Collateral Agent, in such capacity, to take such action on its
behalf as are necessary or advisable with respect to the Collateral under this
Agreement or any of the other Loan Documents, together with such powers as are
reasonably incidental thereto. The Collateral Agent hereby accepts such
appointment.


10.2     Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.


10.3     Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, members, partners, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except with respect to any Person, to the extent that such
Person is found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders or
any other Secured Party for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or any Specified Hedge Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or any Specified Hedge Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any Specified Hedge Agreement or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document or any Specified Hedge Agreement, or to inspect the properties, books
or records of any Loan Party.


10.4     Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex




--------------------------------------------------------------------------------




or teletype message, statement, order or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by such Agent. The Administrative Agent shall deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and all other Secured Parties.


10.5     Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.


10.6     Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that no Agent
Related Party has made any representations or warranties to it and that no act
by any Agent Related Party hereafter taken, including any review of the affairs
of a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute
any representation or warranty by any such Agent Related Party to any Lender or
any other Secured Party. Each Lender (and, if applicable, each other Secured
Party) represents to the Agents that it has, independently and without reliance
upon any Agent Related Party or any other Lender or any other Secured Party, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement or any Specified Hedge Agreement. Each Lender (and, if
applicable, each other Secured Party) also represents that it will,
independently and without reliance upon any Agent Related Party or any other
Lender or any other Secured Party, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents or any Specified Hedge Agreement, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.


10.7     Indemnification. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under Section 11.5 to be paid by it to
any Agent Related Party (or any sub-agent




--------------------------------------------------------------------------------




thereof), each Lender severally agrees to pay to such Agent Related Party (or
any such subagent thereof) such Lender’s Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that (a) the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against any Agent Related Party (or any such sub-agent thereof) and
(b) no Lender shall be liable for the payment of any portion of such
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense that is found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.


10.8     Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender,” “Lenders,”
“Secured Party” and “Secured Parties” shall include each Agent in its individual
capacity.


10.9     Successor Administrative Agent. The Administrative Agent and the
Collateral Agent may resign as Administrative Agent and Collateral Agent,
respectively, upon ten (10) Business Days’ notice to the Lenders and the
Borrower. If the Administrative Agent or Collateral Agent, as applicable, shall
resign as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9.1(a) or Section 9.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s or Collateral Agent’s, as applicable, rights,
powers and duties as Administrative Agent or Collateral Agent, as applicable,
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or Collateral Agent, as applicable, or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent or Collateral Agent, as
applicable, by the date that is ten (10) Business Days following a retiring
Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Required Lenders shall assume and perform all of the duties of the
Administrative Agent or Collateral Agent, as applicable, hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation as Administrative Agent or retiring Collateral Agent’s
resignation as Collateral Agent, as applicable, the provisions of this Section
10 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent or Collateral Agent, as applicable, under
this Agreement and the other Loan Documents.


10.10     Agents Generally. No Agent other than the Administrative Agent and the
Collateral Agent shall have any duties or responsibilities hereunder in its
capacity as such.


10.11     Lender Action. Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Loan Party or any other obligor under any of the Loan Documents or
the Specified Hedge Agreements (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceeds, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, without the prior written consent of the Administrative Agent;
provided that the foregoing shall not prohibit any Lender from filing proofs of
claim during the pendency of a proceeding relative to any Loan Party under any
bankruptcy or other debtor relief law.




--------------------------------------------------------------------------------






10.12     Withholding Tax. To the extent required by any applicable law, an
Agent shall withhold from any payment to any Lender an amount equal to any
applicable withholding Tax. If the IRS or any Governmental Authority asserts a
claim that such Agent did not properly withhold Tax from any amount paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or was not properly executed, or because such Lender
failed to notify such Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless such Agent (to the extent that such Agent has not
already been reimbursed by the Borrower and without limiting or expanding the
obligation of the Borrower to do so) for all amounts paid, directly or
indirectly, by such Agent as tax or otherwise, including any penalties,
additions to Tax or interest thereon, together with all expenses incurred,
including legal expenses and any out-of-pocket expenses, whether or not such Tax
was correctly or legally imposed or asserted by the relevant Government
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by such Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes each Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to such Agent. The agreements in this Section 10.12 shall
survive the resignation and/or replacement of any Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Loans and the
repayment, satisfaction or discharge of all obligations under this Agreement.


SECTION 11. MISCELLANEOUS


11.1     Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:


(i)     forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Loan, reduce the stated rate of any interest or forgive or reduce
any interest or fee payable hereunder (except in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Required Lenders) or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Lender’s Commitment, in each case without the written consent of
each Lender directly affected thereby; provided that neither any amendment,
modification or waiver of a mandatory prepayment required hereunder, nor any
amendment of Section 4.2 or any related definitions including Asset Sale, Excess
Cash Flow, or Recovery Event, shall constitute a reduction of the amount of, or
an extension of the scheduled date of, any principal installment of any Loan or
Note or other amendment, modification or supplement to which this clause (i) is
applicable;


(ii)     eliminate or reduce the voting rights of any Lender under this Section
11.1 without the written consent of such Lender;


(iii)    reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and




--------------------------------------------------------------------------------




the other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all the value of the Guarantees by the Guarantors
under the Guarantee and Collateral Agreement, in each case without the written
consent of all Lenders; or


(iv)     amend, modify or waive any provision of Section 10 or any other
provision in any manner which increases the obligations or diminishes the rights
of any Agent without the written consent of each Agent adversely affected
thereby.


In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.


In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Loans (as defined below) to permit the
refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
term loan tranche hereunder (“Replacement Loans”); provided that (a) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans plus accrued interest, fees
and expenses related thereto, (b) the Applicable Margin for such Replacement
Loans shall not be higher than the Applicable Margin for such Refinanced Loans,
(c) the weighted average life to maturity of such Replacement Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Loans at
the time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
applicable Loans) and (d) all other terms applicable to such Replacement Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Loans than, those applicable to such Refinanced Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the latest final maturity of the Loans in effect immediately
prior to such refinancing.


If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all (or all affected) Lenders, the consent
of the Required Lenders is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
but not the obligation to purchase at par from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, all
of the Loans of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Loans held by such Non-Consenting Lenders and all accrued
interest with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment and Assumption. In addition
to the foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 4.13.


Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, typographical error, defect or inconsistency, (b) to add one or more
additional credit facilities with respect to Incremental Loans to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans, as
applicable, and the accrued interest in respect thereof and (c) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders; provided that the conditions set forth in Section 2.4 are
satisfied.


Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect




--------------------------------------------------------------------------------




of amendments and waivers hereunder and the Commitment and the outstanding Loans
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definitions of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that, subject to the limitations set forth in
the first paragraph of this Section 11.1, any such amendment or waiver that
would increase or extend the term of the Commitment of such Defaulting Lender,
extend the date fixed for the payment of principal or interest owing to such
Defaulting Lender hereunder, reduce the principal amount of any obligation owing
to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.


11.2     Notices.


(a)     All notices and other communications provided for hereunder shall be
either (i) in writing (including telecopy or e-mail communication) and mailed,
telecopied or delivered or (ii) as and to the extent set forth in Section
11.2(b) and in the proviso to this Section 11.2(a), in an electronic medium and
as delivered as set forth in Section 11.2(b) if to the Borrower, at its address
at 199 Fremont Street, San Francisco, CA 94105, Attn: Randy S. Gottfried, VP and
CFO, Fax: (415) 247-8801, Tel: (415) 247-8800, email: randy@riverbed.com; if to
the Collateral Agent, at its address at 1300 Thames Street, 4th Floor, Thames
Street Wharf, Baltimore, MD 21231, Attn: Steven Delany, Fax: (717) 823-3899; if
to the Administrative Agent, at its address at 1 Pierrepont Plaza, 7th Floor,
300 Cadman Plaza West, Brooklyn, NY 11201, Attn: Matt Cieslak, Fax: (212)
507-6680; or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties provided, however, that
materials and information described in Section 11.2(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent. All such notices and
other communications shall, when mailed, be effective four days after having
been mailed by regular mail, one Business Day after having been mailed by
overnight courier, and when telecopied or E-mailed, be effective when properly
transmitted, except that notices and communications to any Agent pursuant to
Sections 2, 3, 4, 6 and 10 shall not be effective until received by such Agent.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.


(b)     The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an electronic address specified by the
Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Agents in the manner specified in
the Loan Documents but only to the extent requested by the Administrative Agent.


(c)     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE




--------------------------------------------------------------------------------




PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS, EXCEPT TO THE EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.


The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.


11.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


11.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied and so long as the Commitment of any Lender has not been
terminated.


11.5     Payment of Expenses.


(a)     The Borrower agrees (i) to pay or reimburse each Agent for all of their
reasonable and documented out-of-pocket costs and expenses associated with the
syndication of the Facility and incurred in connection with the preparation,
negotiation, execution and delivery, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents, any security
arrangements in connection therewith and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable invoiced
fees and disbursements of counsel to such parties (provided that, unless there
is a conflict of interest, such




--------------------------------------------------------------------------------




fees and disbursements shall not include fees and disbursements for more than
one primary counsel and one local counsel in each relevant jurisdiction) and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter as
such parties shall deem appropriate, (ii) to pay or reimburse each Lender and
Agent for all its reasonable documented out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, or during
any workout or restructuring, including the reasonable and invoiced fees and
disbursements of counsel to such parties (provided that, unless there is a
conflict of interest, such fees and disbursements shall not include fees and
disbursements for more than one primary counsel and one local counsel in each
relevant jurisdiction), (iii) to pay, indemnify, and hold each Lender and each
Agent harmless from, any and all recording and filing fees, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (iv) to pay, indemnify, and hold each Lender and
Agent and their respective affiliates (including, without limitation,
controlling persons) and each member, partner, director, officer, employee,
advisor, agent, affiliate, successor, partner, member, representative and assign
of each of the forgoing (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans, and the reasonable and documented fees, disbursements and
other charges of one legal counsel to such Indemnitees taken as a whole (and, if
applicable, one local counsel to such persons taken as a whole in each
appropriate jurisdiction and, in the case
of a conflict of interest, one additional local counsel in each appropriate
jurisdiction to all affected Indemnitees
taken as a whole) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (iv), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall not have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of, or material breach of any Loan Documents by, such Indemnitee or
its controlled affiliates, officers or employees acting on behalf of such
Indemnitee or any of its controlled affiliates in connection with the
Transactions; provided, further that Taxes, other than any Taxes that represent
liabilities, obligations, losses or damages arising from any non-Tax claim,
shall not be Indemnified Liabilities. Statements payable by the Borrower
pursuant to this Section 11.5 shall be submitted to the Chief Financial Officer,
at the address of the Borrower set forth in Section 11.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section 11.5 shall
survive repayment of the Loans and all other amounts payable
hereunder.


(b)     To the fullest extent permitted by applicable law, neither the Borrower
nor any Indemnitee shall assert, and each of the Borrower and each Indemnitee
does hereby waive, any claim against any party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that the foregoing shall not limit
the indemnification obligations of the Borrower under clause (a) above. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the




--------------------------------------------------------------------------------




extent such damages are found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from the bad faith, gross negligence
or willful misconduct of, or material breach of any Loan Documents by, such
Indemnitee or its controlled affiliates, officers or employees acting on behalf
of such Indemnitee or any of its controlled affiliates in connection with the
Transactions.


(c)     The Borrower shall not, without the prior written consent of the
Indemnitee, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnitee is a party thereto)
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnitee.


11.6     Successors and Assigns; Participations and Assignments.


(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section, or (z) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors as assigns permitted hereby, Participants to
the extent provided in paragraph (e) of this Section 11.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)     Any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:


(i)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, in each case unless the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;


(ii)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches of Loans (if any) on a
non-pro rata basis;


(iii)     no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:






--------------------------------------------------------------------------------




(A)     the Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that in each case the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and


(B)     the Administrative Agent (such consent not to be unreasonably withheld
or delayed) shall be required if such assignment is to an Assignee that is not a
Lender, an Affiliate of a Lender or an Approved Fund;


(iv)     except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;


(v)     no assignment shall be permitted to be made to the Borrower or any of
its Subsidiaries or Affiliates, except with respect to the Borrower or its
Subsidiaries pursuant to Section 4.1(b),


(vi)     no assignment shall be permitted to be made to a natural person; and


(vii)     no assignment shall be permitted to be made to a Disqualified
Institution.


Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
with respect to such Section 4.10, that such Lender continues to comply with the
requirements of Sections 4.10 and 4.10(e)). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section, except any purported assignment or transfer to a
Disqualified Institution shall be void ab initio. The Borrower hereby agrees
that the list of Disqualified Institutions referred to in the definition thereof
shall be posted, as in effect from time to time, on the Platform and available
for inspection by the Lenders. It is understood and agreed that no Agent shall
have any responsibility or liability for maintaining or monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Lenders.


(c)     Notwithstanding anything in this Section 11.6 to the contrary, a Lender
may assign any or all of its rights hereunder to an Affiliate of such Lender or
an Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
assigning Lender in connection with such assigning Lender’s rights and
obligations under this Agreement until an Assignment and




--------------------------------------------------------------------------------




Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.


(d)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Subject to the penultimate sentence of this paragraph (d), the entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In the
case of an assignment to an Affiliate of a Lender or an Approved Fund pursuant
to paragraph (c), as to which an Assignment and Assumption and an administrative
questionnaire are not delivered to the Administrative Agent, the assigning
Lender shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower, maintain a register (a “Related Party Register”) comparable to the
Register on behalf of the Borrower. The Register or Related Party Register shall
be available for inspection by the Borrower and any Lender (with respect to the
Commitments of, and principal amount of and interest owing with respect to the
Loans owing to such Lender only) at the Administrative Agent’s office at any
reasonable time and from time to time upon reasonable prior notice. Except as
otherwise provided in paragraph (c) above, upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(iv) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. Except as
otherwise provided in paragraph (c) above, no assignment shall be effective for
purposes of this Agreement unless and until it has been recorded in the Register
(or, in the case of an assignment pursuant to paragraph (c) above, the
applicable Related Party Register) as provided in this paragraph (d). The date
of such recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”


(e)     Any Lender may, at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no participation shall be permitted to be made to the Borrower or any of its
Subsidiaries or Affiliates, nor any officer or director of any such Person or a
natural person. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.9, 4.10 and
4.11 to the same extent as if it were a Lender (subject to the requirements and
obligations of those sections including the documentary requirements in Section
4.10(e)) and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by applicable law, each Participant
also shall be entitled to the benefits of Section 11.7(b) as though it were a




--------------------------------------------------------------------------------




Lender; provided that such Participant shall be subject to Section 11.7(a) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower and solely for
tax purposes, maintain a register complying with the
requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans
or its other obligations under this Agreement) except (i) to the Administrative
Agent or (ii) to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations or, if different, under
Sections 871(h) or 881(c) of the Code. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The entries in the Participant Register shall be conclusive and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.


(f)     A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant.


(g)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, any central bank or any other Person, and this Section shall not
apply to any such pledge or assignment of a security interest or to any such
sale or securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party
hereto.


11.7     Sharing of Payments; Set-off.


(a)     Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
tranche, if any Lender (a “Benefited Lender”) shall, at any time after the Loans
and other amounts payable hereunder shall become due and payable pursuant to
Section 9, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 9.1(f), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 11.7.


(b)     In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being




--------------------------------------------------------------------------------




expressly waived by the Borrower, and to the extent permitted by applicable law,
upon the occurrence of any Event of Default which is continuing, upon any amount
becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, as the case may be. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


(c)     Notwithstanding anything to the contrary contained herein, the
provisions of this Section 11.7 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.


11.8     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.


11.9     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.


11.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.


11.12     Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:


(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;


(b)     consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;






--------------------------------------------------------------------------------




(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and


(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.


11.13 Acknowledgments. The Borrower hereby acknowledges that:


(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;


(b)     each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders,
creditors or any other Person. Each Loan Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto;
and


(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.


11.14     Releases of Guarantees and Liens.


(a)     Notwithstanding anything to the contrary contained herein or in any
other Loan Document, each of the Administrative Agent and the Collateral Agent
is hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 11.1) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document
(including, without limitation, the release of any Guarantor from its
obligations if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder) or that has been consented to in accordance
with Section 11.1; provided that no such release shall occur if (x) such
Guarantor continues to be a guarantor in respect of any Junior Financing or (y)
such Collateral continues to secure any Junior Financing or (ii) under the
circumstances described in paragraph (b) below.


(b)     At such time as (i) the Loans and the other Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full and (ii) the
Commitments have been terminated, the Collateral




--------------------------------------------------------------------------------




shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person. At such
time, the Collateral Agent shall take such actions as are reasonably necessary,
at the cost of the Borrower, to effect each release described in this Section
11.14 in accordance with the relevant provisions of the Security Documents.


11.15     Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as confidential
in accordance with its customary procedures; provided that nothing herein shall
prevent any Agent or any Lender from disclosing any such information (a) to any
Agent, any other Lender, any Affiliate of a Lender or any Approved Fund (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) subject to an agreement to comply with
confidentiality provisions at least as restrictive as the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, members, partners, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 11.15), (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) on a confidential basis, to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document; provided that, unless
specifically prohibited by applicable law or court order, each Lender shall
notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers such Agent or such Lender in
connection with the administration and management of this Agreement and the
other Loan Documents.


11.16     WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.17     Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it may




--------------------------------------------------------------------------------




be required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.




--------------------------------------------------------------------------------




    


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first written above.


RIVERBED TECHNOLOGY, INC., as Borrower


By: /s/ Jerry M. Kennelly
Name: Jerry M. Kennelly
Title: Chief Executive Officer




--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Lender


By: /s/ [ILLEGIBLE]
Name:
Title:




--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA., as Syndication


By: /s/ Robert Ehudin
Name: Robert Ehudin
Title: Authorized Signatory






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Documentation Agent


By: /s/ Douglas M. Ingram
Name: Douglas M. Ingram
Title: Managing Director






--------------------------------------------------------------------------------






MORGAN STANLEY & CO. LLC.,
as Collateral Agent


By: /s/ [ILLEGIBLE]
Name:
Title:






     


